
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32

EXECUTION COPY


$125,000,000

CREDIT AGREEMENT

Dated as of February 18, 2004

among

AFFORDABLE RESIDENTIAL COMMUNITIES LP,

as Borrower,

AFFORDABLE RESIDENTIAL COMMUNITIES INC.,

as Parent Guarantor,

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

as Subsidiary Guarantors,

THE INITIAL LENDERS, INITIAL ISSUING BANK AND
SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and as Collateral Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent,

BANK ONE, NA,

as Documentation Agent,

and

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Running Managers


--------------------------------------------------------------------------------





TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.
 
Certain Defined Terms
 
1 SECTION 1.02.   Computation of Time Periods; Other Definitional Provisions  
23 SECTION 1.03.   Accounting Terms   23
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
SECTION 2.01.
 
The Advances and the Letters of Credit
 
24 SECTION 2.02.   Making the Advances   25 SECTION 2.03.   Issuance of and
Drawings and Reimbursement Under Letters of Credit   27 SECTION 2.04.  
Repayment of Advances   28 SECTION 2.05.   Termination or Reduction of the
Commitments   29 SECTION 2.06.   Prepayments   29 SECTION 2.07.   Interest   30
SECTION 2.08.   Fees   31 SECTION 2.09.   Conversion of Advances   32
SECTION 2.10.   Increased Costs, Etc.   32 SECTION 2.11.   Payments and
Computations   33 SECTION 2.12.   Taxes   35 SECTION 2.13.   Sharing of
Payments, Etc.   37 SECTION 2.14.   Use of Proceeds   38 SECTION 2.15.  
Evidence of Debt   38
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
SECTION 3.01.
 
Conditions Precedent to Initial Extension of Credit
 
39 SECTION 3.02.   Conditions Precedent to Each Borrowing, Issuance and Renewal
  43 SECTION 3.03.   Determinations Under Section 3.01   43
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.
 
Representations and Warranties of the Loan Parties
 
44
ARTICLE V
COVENANTS OF THE LOAN PARTIES
SECTION 5.01.
 
Affirmative Covenants
 
48 SECTION 5.02.   Negative Covenants   54 SECTION 5.03.   Reporting
Requirements   60 SECTION 5.04.   Financial Covenants   62
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01.
 
Events of Default
 
63 SECTION 6.02.   Actions in Respect of the Letters of Credit upon Default   65
         


i

--------------------------------------------------------------------------------


ARTICLE VII
GUARANTY
SECTION 7.01.
 
Guaranty; Limitation of Liability
 
66 SECTION 7.02.   Guaranty Absolute   66 SECTION 7.03.   Waivers and
Acknowledgments   67 SECTION 7.04.   Subrogation   68 SECTION 7.05.   Guaranty
Supplements   68 SECTION 7.06.   Indemnification by Guarantors   68
SECTION 7.07.   Subordination   69 SECTION 7.08.   Continuing Guaranty   70
ARTICLE VIII
THE AGENTS
SECTION 8.01.
 
Authorization and Action; Appointment of Supplemental Collateral Agents
 
70 SECTION 8.02.   Agents' Reliance, Etc.   71 SECTION 8.03.   CNAI and
Affiliates   71 SECTION 8.04.   Lender Party Credit Decision   72 SECTION 8.05.
  Indemnification by Lender Parties   72 SECTION 8.06.   Successor Agents   73
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.
 
Amendments, Etc.
 
73 SECTION 9.02.   Notices, Etc.   74 SECTION 9.03.   No Waiver; Remedies   75
SECTION 9.04.   Costs and Expenses   75 SECTION 9.05.   Right of Set-off   77
SECTION 9.06.   Binding Effect   77 SECTION 9.07.   Assignments and
Participations   77 SECTION 9.08.   Execution in Counterparts   80 SECTION 9.09.
  No Liability of the Issuing Banks   80 SECTION 9.10.   Confidentiality   80
SECTION 9.11.   Release of Collateral   81 SECTION 9.12.   Patriot Act
Notification   81 SECTION 9.13.   Jurisdiction, Etc.   81 SECTION 9.14.  
Governing Law   81 SECTION 9.15.   WAIVER OF JURY TRIAL   81

ii

--------------------------------------------------------------------------------

SCHEDULES
Schedule I
 
—
 
Commitments and Applicable Lending Offices Schedule II   —   Manufactured Home
Communities Constituting Borrowing Base Assets Schedule 4.01(b)   —  
Subsidiaries Schedule 4.01(d)   —   Authorizations, Approvals, Actions, Notices
and Filings Schedule 4.01(f)   —   Disclosed Litigation Schedule 4.01(n)   —  
Existing Debt Schedule 4.01(o)   —   Surviving Debt Schedule 4.01(p)   —  
Existing Liens Schedule 4.01(q)   —   Owned Real Property Schedule 4.01(r)   —  
Leased Real Property Schedule 4.01(s)   —   Environmental Concerns Schedule
4.01(x)   —   Existing Loans to Directors and Executive Officers Schedule
4.01(y)   —   Excluded Subsidiaries and Excluded Subsidiary Agreements Schedule
4.01(z)   —   Plans and Welfare Plans
EXHIBITS
Exhibit A
 
—
 
Form of Note Exhibit B   —   Form of Notice of Borrowing Exhibit C   —   Form of
Guaranty Supplement Exhibit D   —   Form of Assignment and Acceptance Exhibit
E-1   —   Form of Opinion of Counsel to the Loan Parties Exhibit E-2   —   Form
of Opinion of Maryland Counsel to the Loan Parties Exhibit E-3       Form of
Opinion of Colorado Counsel for the Loan Parties Exhibit E-4       Form of
Opinion of Wyoming Counsel for the Loan Parties Exhibit E-5       Form of
Opinion of Delaware Counsel for the Loan Parties Exhibit E-6   —   Form of
Opinion of Local Counsel to the Loan Parties Exhibit F-1   —   Form of Primary
Security Agreement Exhibit F-2   —   Form of ARC Housing Security Agreement
Exhibit G   —   Form of Mortgage Exhibit H   —   Form of Borrowing Base
Certificate Exhibit I   —   Form of Collateral Sub-Agency Agreement

iii

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        CREDIT AGREEMENT dated as of February 18, 2004 (this "Agreement") among
AFFORDABLE RESIDENTIAL COMMUNITIES LP, a Delaware limited partnership (the
"Borrower"), AFFORDABLE RESIDENTIAL COMMUNITIES INC., a Maryland corporation
(the "Parent Guarantor"), the entities listed on the signature pages hereof as
the guarantors (together with any Additional Guarantors (as hereinafter defined)
acceding hereto pursuant to Section 7.05, the "Subsidiary Guarantors" and,
together with the Parent Guarantor, the "Guarantors") the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the initial lenders (the "Initial Lenders"), CITICORP NORTH
AMERICA, INC. ("CNAI"), as the initial issuer of Letters of Credit (as
hereinafter defined) (the "Initial Issuing Bank"), the Swing Line Bank (as
hereinafter defined), CNAI, as administrative agent (together with any successor
administrative agent appointed pursuant to Article VIII, the "Administrative
Agent") for the Lender Parties (as hereinafter defined), CNAI, as collateral
agent (together with any successor collateral agent appointed pursuant to
Article VIII, the "Collateral Agent", and together with the Administrative
Agent, the "Agents") for the Secured Parties (as hereinafter defined), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as syndication agent, BANK ONE, NA,
as documentation agent, and CITIGROUP GLOBAL MARKETS INC. ("CGMI") and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers and joint
book running managers (the "Arrangers").


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


        SECTION 1.01.    Certain Defined Terms.    As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

        "Additional Guarantor" has the meaning specified in Section 7.05.

        "Adjusted EBITDA" means (a) EBITDA for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may be, less (b) an amount equal to 25% of the Capital Expenditure Reserve for
all Manufactured Home Communities; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted EBITDA will be adjusted (1) in the case of an acquisition, by
adding thereto an amount equal to the product of (y) the actual EBITDA generated
by the Asset so acquired during such fiscal quarter, multiplied by (z) a
fraction (A) the numerator of which is the total number of days in such fiscal
quarter less the actual number of days in such fiscal quarter that such Asset
was owned by the Parent Guarantor or such Subsidiary and (B) the denominator of
which is the actual number of days in such fiscal quarter that such Asset was
owned by the Parent Guarantor or such Subsidiary and (2) in the case of a
disposition, by subtracting therefrom an amount equal to the actual EBITDA
generated by the Asset so disposed of during such fiscal quarter.

        "Adjusted Net Operating Income" means, for any Borrowing Base Asset, the
Net Operating Income attributable to such Borrowing Base Asset less the sum of
(a) the amount, if any, by which (i) 5% of all rental and other income from the
operation of such Borrowing Base Asset for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, exceeds (ii) all management fees payable in respect of
such Borrowing Base Asset during such fiscal period and (b) if such Asset is a
Manufactured Home Community, the total Capital Expenditure Reserve for such
Borrowing Base Asset.

        "Administrative Agent" has the meaning specified in the recital of
parties to this Agreement.

--------------------------------------------------------------------------------




        "Administrative Agent's Account" means the account of the Administrative
Agent maintained by the Administrative Agent with Citibank, N.A., at its office
at 2 Penns Way, Suite 200, New Castle, Delaware 19720, ABA No. 021000089,
Account No. 36852248, Account Name: Agency/Medium Term Finance, Reference: ARC,
Attention: Global Loans/Agency, or such other account as the Administrative
Agent shall specify in writing to the Lender Parties.

        "Advance" means a Revolving Credit Advance, a Swing Line Advance or a
Letter of Credit Advance.

        "Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

        "Agents" has the meaning specified in the recital of parties to this
Agreement.

        "Agreement" has the meaning specified in the recital of parties to this
Agreement.

        "Agreement Value" means, for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent equal to: (a) in
the case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the "Master Agreement"), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty to such
Hedge Agreement, as if (i) such Hedge Agreement was being terminated early on
such date of determination, (ii) such Loan Party or Subsidiary was the sole
"Affected Party", and (iii) the Administrative Agent was the sole party
determining such payment amount (with the Administrative Agent making such
determination pursuant to the provisions of the form of Master Agreement); or
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent based on the settlement price
of such Hedge Agreement on such date of determination, or (c) in all other
cases, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary of a
Loan Party party to such Hedge Agreement determined by the Administrative Agent
as the amount, if any, by which (i) the present value of the future cash flows
to be paid by such Loan Party or Subsidiary exceeds (ii) the present value of
the future cash flows to be received by such Loan Party or Subsidiary pursuant
to such Hedge Agreement; capitalized terms used and not otherwise defined in
this definition shall have the respective meanings set forth in the above
described Master Agreement.

        "Annualized EBITDA" means the product of (a) Adjusted EBITDA for the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, multiplied by (b) four.

        "Applicable Borrowing Base Capitalization Rate" means, with respect to
any Manufactured Home Community that constitutes a Borrowing Base Asset, 8.5%;
provided, however, that if the yield to maturity of the then current ten-year
U.S. Treasury obligation (calculated by the Administrative Agent as an average
of the five preceding closing date values prior to the end of a fiscal quarter)
shall at any time exceed 5.5%, then the Applicable Borrowing Base Capitalization
Rate shall increase by 50% of such excess (rounded downward, as necessary, to
the nearest 1/4 of 1%), to a maximum of 9.5%. (By way of example only, an
increase in the 5-day average 10-year

2

--------------------------------------------------------------------------------




treasury to 6.5% will increase the Applicable Borrowing Base Capitalization Rate
by 50 basis points to 9.0%.)

        "Applicable Lending Office" means, with respect to each Lender Party,
such Lender Party's Domestic Lending Office in the case of a Base Rate Advance
and such Lender Party's Eurodollar Lending Office in the case of a Eurodollar
Rate Advance.

        "Applicable Margin" means, at any date of determination, a percentage
per annum determined by reference to the Leverage Ratio as set forth below:

Pricing
Level


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for Base Rate
Advances

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar Rate
Advances

--------------------------------------------------------------------------------

  I   ³ 70%   2.500 % 3.500 % II   < 70% ³ but 60%   2.125 % 3.125 % III  
< 60% but ³ 50%   1.750 % 2.750 % IV   < 50%   1.375 % 2.375 %

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) no
change in the Applicable Margin resulting from the Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (x) the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and (y) a certificate of the Chief
Financial Officer of the Borrower demonstrating the Leverage Ratio, and (b) the
Applicable Margin shall be at Pricing Level I for so long as the Borrower has
not submitted to the Administrative Agent as and when required under
Section 5.03(b) or (c), as applicable, the information described in clause (a)
of this proviso.

        "Applicable Multiple" means, for purposes of calculating Borrowing Base
Asset Value for any Borrowing Base Asset that is a Manufactured Home Rental
Unit, a multiple determined with reference to the age of such Manufactured Home
Rental Unit as set forth below (determined in accordance with the model year
indicated on the certificate of title thereof, to the extent provided therein):

Age of Manufactured
Home Rental Unit

--------------------------------------------------------------------------------

  Applicable Multiple

--------------------------------------------------------------------------------

Less than or equal to 6 years:   3.5 Greater than 6 years, but less than or
equal to 10 years:   3.0 Greater than 10 years:   0

        "Appraisal" means an appraisal complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989,
prepared for the account of the Collateral Agent (for the benefit of the
Lenders) by a MAI appraiser selected by the Collateral Agent in consultation
with the Borrower, and otherwise in scope, form and substance satisfactory to
the Collateral Agent.

        "Appraised Value" means, for any Borrowing Base Asset that is a
Manufactured Home Community, the "as is" market value of such Manufactured Home
Community (excluding any manufactured homes situated thereon), determined by the
Administrative Agent based on an Appraisal of such Manufactured Home Community,
after discretionary adjustments of the value shown in such Appraisal following a
review by the Administrative Agent's appraisal review department.

        "ARC Housing Security Agreement" has the meaning specified in
Section 3.01(a)(ii).

3

--------------------------------------------------------------------------------




        "Arrangers" has the meaning specified in the recital of parties to this
Agreement.

        "Assets" means Manufactured Home Communities, Manufactured Home Rental
Units, Development Properties, Consumer Finance Receivables and Joint Venture
Assets.

        "Asset Value" means, at any date of determination, (a) in the case of
any Asset comprised of a Manufactured Home Community or Manufactured Home Rental
Unit, the Annualized EBITDA of such Asset divided by 8.5%; provided, however,
that in the case of any such Asset in which the Parent Guarantor or any of its
Subsidiaries shall have acquired any direct or indirect interest (including
through the acquisition of Equity Interests) during the fiscal quarter of the
Parent Guarantor then most recently ended for which financial statements are
required to be delivered pursuant to Section 5.03(b) or (c), as the case may be,
the "Asset Value" of such Asset at such date of determination shall be the
lesser of (i) the Annualized EBITDA of such Asset divided by 8.5% and (ii) the
purchase price of such Asset, (b) in the case of any Development Property, the
book value of such Development Property as determined in accordance with GAAP,
(c) in the case of any Consumer Finance Receivable, the book value of such
Consumer Finance Receivable net of any related loan loss reserve, each as
determined in accordance with GAAP, and (d) in the case of any Joint Venture
Asset, the JV Pro Rata Share of the book value of such Joint Venture Asset as
determined in accordance with GAAP.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender Party and an Eligible Assignee, and accepted by the
Administrative Agent, in accordance with Section 9.07 and in substantially the
form of Exhibit D hereto.

        "Available Amount" of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).

        "Bankruptcy Law" means any applicable law governing a proceeding of the
type referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.

        "Base Rate" means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of
(a) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time, as Citibank, N.A.'s base rate and (b) 1/2 of 1% per
annum above the Federal Funds Rate.

        "Base Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(i).

        "Borrower" has the meaning specified in the recital of parties to this
Agreement.

        "Borrower's Account" means the account of the Borrower maintained by the
Borrower with Compass Bank at its office at 999 18th Street, Suite 2800, Denver,
Colorado 80202, ABA No. 107005319, Account No. 2500884595, or such other account
as the Borrower shall specify in writing to the Administrative Agent.

        "Borrowing" means a borrowing consisting of simultaneous Revolving
Credit Advances of the same Type made by the Lenders or a Swing Line Borrowing.

        "Borrowing Base Assets" means only such Assets comprised of Manufactured
Home Communities and Manufactured Home Rental Units (a) for which the applicable
conditions (as may be determined by the Collateral Agent in its sole discretion)
in Section 3.01 and, if applicable, 5.01(s), 5.01(t) and 5.01(j) have been
satisfied and as the Required Lenders, in their sole discretion, shall from time
to time elect to consider Borrowing Base Assets for purposes of this Agreement,
and (b) (i) in the case of Manufactured Home Communities, that (A) are
wholly-owned in fee, and (B) are listed on Schedule II hereto (as supplemented
from time to time pursuant to Section 5.01(j)(iv)) and (ii) in the case of
Manufactured Home Rental Units, (A) at

4

--------------------------------------------------------------------------------




any time prior to the forty-fifth (45th) day following the occurrence of a
Collateral Trigger Event, that are listed as "Rental Units that Reflect the
Collateral Agent's UCC Lien" on the Summary Status Report (as defined in the
Collateral Sub-Agency Agreement) most recently delivered to the Collateral Agent
pursuant to Section 4.1.2(c) of the Collateral Sub-Agency Agreement and (B) at
any time on or after the forty-fifth (45th) day following the occurrence of a
Collateral Trigger Event, that are listed as "Rental Units that Reflect the
Collateral Agent's Certificate of Title Lien" on the Summary Status Report (as
defined in the Collateral Sub-Agency Agreement) most recently delivered to the
Collateral Agent pursuant to Section 4.1.3(c) of the Collateral Sub-Agency
Agreement.

        "Borrowing Base Asset Value" means, at any date of determination,
(a) for any Borrowing Base Asset that is a Manufactured Home Community, the
lesser of (i) 60% of the Appraised Value of such Borrowing Base Asset and
(ii) 75% of the Adjusted Net Operating Income of such Borrowing Base Asset
divided by the Applicable Borrowing Base Capitalization Rate and (b) for any
Borrowing Base Asset that is a Manufactured Home Rental Unit, the lesser of
(i) 45% of the capitalized purchase price of such Borrowing Base Asset
determined in accordance with GAAP, (ii) 70% of the depreciated book value of
such Borrowing Base Asset determined in accordance with GAAP and (iii) Adjusted
Net Operating Income in respect of such Borrowing Base Asset multiplied by the
Applicable Multiple.

        "Borrowing Base Certificate" means a certificate in substantially the
form of Exhibit H hereto, duly certified by the Chief Financial Officer of the
Parent Guarantor.

        "Borrowing Base Debt Service Coverage Ratio" means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Borrowing Base Assets to (b) the greater of (i) the actual interest expense
of the Borrower under this Agreement for the consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered pursuant to Section 5.03(b) or (c), as the case may be
and (ii) the interest that would have been required to be paid by the Borrower
under this Agreement for such fiscal period had the applicable interest rate
been equal to (A) the Applicable Margin for Eurodollar Rate Advances plus
(B) the greater of (1) 3.0% and (2) the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) as published on Reuters Page ISDAFIX1 (or
any successor page) as the International Swaps and Derivatives Association
mid-market par 3-year swap rate, in each case, in effect at such date of
determination.

        "Business Day" means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

        "Capital Expenditure Reserve" means, with respect to any Manufactured
Home Community on any date of determination, the product of (A) $100 times
(B) the total number of Pads within such Manufactured Home Community.

        "Capitalized Leases" means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

        "Cash Equivalents" means any of the following, to the extent owned by
the Borrower or any of its Subsidiaries free and clear of all Liens other than
Liens created under the Collateral Documents and having a maturity of not
greater than 90 days from the date of issuance thereof: (a) readily marketable
direct obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) certificates of
deposit of or time deposits with any commercial bank that is a Lender Party or a
member of the Federal Reserve System, issues (or the parent of which issues)
commercial paper rated as described in clause (c) below, is organized under the
laws of the United States or any State thereof and has combined capital and
surplus of

5

--------------------------------------------------------------------------------




at least $1,000,000,000 or (c) commercial paper in an aggregate amount of not
more than $50,000,000 per issuer outstanding at any time, issued by any
corporation organized under the laws of any State of the United States and rated
at least "Prime-1" (or the then equivalent grade) by Moody's or "A-1" (or the
then equivalent grade) by S&P.

        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time.

        "CERCLIS" means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.

        "Certificate of Title Registrations" means the filings and registrations
referred to in Section 4.1.3 of the Collateral Sub-Agency Agreement with respect
to Manufactured Home Rental Units, the ownership of which is evidenced by a
certificate of title.

        "CGMI" has the meaning specified in the recital of parties to this
Agreement.

        "Change of Control" means the occurrence of any of the following:
(a) any Person (other than a Private Equity Investor) or two or more Persons
(other than Private Equity Investors) acting in concert shall have acquired and
shall continue to have following the date hereof beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) during any period of up to 24
consecutive months, commencing after the date of this Agreement, individuals who
at the beginning of such 24-month period were directors of the Parent Guarantor
shall cease for any reason to constitute a majority of the board of directors of
the Parent Guarantor unless Persons replacing such individuals were nominated by
the board of directors of the Parent Guarantor or, in the case of each such
individual, the Person replacing such individual was nominated by the same
institution that nominated the Person being replaced; or (c) any Person or two
or more Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
general partner of the Borrower; or (e) the Parent Guarantor ceases to be the
legal and beneficial owner of all of the general partnership interests in the
Borrower; or (f) the Parent Guarantor shall create, incur, assume or suffer to
exist any Lien on the Equity Interests in the Borrower owned by it.

        "Closing Date" means February 18, 2004 or such other date as may be
agreed upon by the Borrower and the Administrative Agent.

        "CNAI" has the meaning specified in the recital of parties to this
Agreement.

        "Collateral" means all "Collateral" and all "Mortgaged Property"
referred to in the Collateral Documents and all other property that is or is
intended to be subject to any Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and will include, without limitation, all
Borrowing Base Assets, whether or not any filings or recordings have been made
against or in respect of such Borrowing Base Assets prior to or after the
occurrence of a Collateral Trigger Event.

        "Collateral Agent" has the meaning specified in the recital of parties
to this Agreement.

        "Collateral Documents" means the Security Agreements, the Mortgages, the
Collateral Sub-Agency Agreement and any other agreement that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

6

--------------------------------------------------------------------------------




        "Collateral Sub-Agency Agreement" has the meaning specified in
Section 3.01(a)(iv).

        "Collateral Trigger Event" has the meaning specified in
Section 5.01(j)(i).

        "Commitment" means a Revolving Credit Commitment, a Swing Line
Commitment or a Letter of Credit Commitment.

        "Communications" has the meaning specified in Section 9.02(b).

        "Company Debt Service Ratio" means, at any date of determination, the
ratio of (a) Annualized EBITDA to (b) the sum of (i) interest (including
capitalized interest) payable on, and amortization of debt discount in respect
of, all Debt for Borrowed Money plus (ii) principal amounts of all Debt for
Borrowed Money payable, in each case, of or by the Parent Guarantor and its
Subsidiaries (without duplication) for the consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be; provided, however, that:

        (A)  for purposes of computing the Company Debt Service Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending March 31, 2004, the amounts described in clauses (b)(i) and
(b)(ii) above (as used in this definition only, the "Denominator Items") shall
be deemed to equal (1) the sum of such items for the fiscal quarter of the
Parent Guarantor ending December 31, 2003, multiplied by (2) four,

        (B)  for purposes of calculating the Company Debt Service Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending June 30, 2004, the Denominator Items shall be deemed to equal
(1) the sum of such items for the fiscal quarter of the Parent Guarantor ending
March 31, 2004, multiplied by (2) four,

        (C)  for purposes of calculating the Company Debt Service Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending September 30, 2004, the Denominator Items shall be deemed to
equal (1) the sum of such items for the two consecutive fiscal quarters of the
Parent Guarantor ending June 30, 2004, multiplied by (2) two, and

        (D)  for purposes of calculating the Company Debt Service Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending December 31, 2004, the Denominator Items shall be deemed to
equal (1) the sum of such items for the three consecutive fiscal quarters of the
Parent Guarantor ending September 30, 2004, multiplied by (2) 1.333;

provided, further, that the calculations described in clause (A) above which
pertain to the fiscal quarter of the Parent Guarantor ending December 31, 2003
shall be made on a pro forma basis after giving effect to the IPO and the
Recapitalization.

        "Confidential Information" means information that any Loan Party
furnishes to any Agent or any Lender Party in writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public or that is or becomes available to such Agent
or such Lender Party from a source other than the Loan Parties.

        "Consent Request Date" has the meaning specified in Section 9.01(b).

        "Consolidated" refers to the consolidation of accounts in accordance
with GAAP.

        "Consumer Finance Credit Facilities" means the credit agreements, dated
on or about the date hereof, among Enspire Finance LLC and Merrill Lynch
Mortgage Capital, Inc., on the one hand, and ARC Dealership, Inc. and Merrill
Lynch Mortgage Capital, Inc., on the other, consisting of (a) a loan funding
facility to fund the Borrower's retail home sales initiative and (b) a floorplan
facility to fund the Borrower's retail home sales initiative, in each case, as
amended from time to time to the extent expressly permitted hereunder.

7

--------------------------------------------------------------------------------



        "Consumer Finance Receivable" means purchase money Debt owed to the
Borrower or any of its Subsidiaries in respect of the sale of a Manufactured
Home Rental Unit to a resident or prospective resident of a Manufactured Home
Community.

        "Contingent Obligation" means, with respect to any Person, any
Obligation or arrangement of such Person to guarantee or intended to guarantee
any Debt, leases, dividends or other payment Obligations ("primary obligations")
of any other Person (the "primary obligor") in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

        "Conversion", "Convert" and "Converted" each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to
Section 2.07(d), 2.09 or 2.10.

        "Current Assets" of any Person means all assets of such Person that
would, in accordance with GAAP, be classified as current assets of a company
conducting a business the same as or similar to that of such Person, after
deducting adequate reserves in each case in which a reserve is proper in
accordance with GAAP.

        "Current Liabilities" of any Person means (a) all Debt of such Person
that by its terms is payable on demand or matures within one year after the date
of its creation (excluding any Debt renewable or extendible, at the option of
such Person, to a date more than one year from such date or arising under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date) and (b) all
other items (including taxes accrued as estimated) that in accordance with GAAP
would be classified as current liabilities of such Person.

        "Customary Carve-Out Agreement" has the meaning specified in the
definition of Non-Recourse Debt.

        "Debt" of any Person means, without duplication for purposes of
calculating financial ratios, (a) all Debt for Borrowed Money of such Person,
(b) all Obligations of such Person for the deferred purchase price of property
or services other than trade payables incurred in the ordinary course of
business and not overdue by more than 60 days, (c) all Obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such

8

--------------------------------------------------------------------------------




Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person (other than Preferred Interests that are issued by any Loan Party or
Subsidiary thereof and classified as either equity or minority interests
pursuant to GAAP) or any warrants, rights or options to acquire such Equity
Interests, (h) all Obligations of such Person in respect of Hedge Agreements,
valued at the Agreement Value thereof, (i) all Contingent Obligations of such
Person and (j) all indebtedness and other payment Obligations referred to in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries "Debt" shall also include, without duplication, the JV Pro Rata
Share of Debt for each Joint Venture.

        "Debt for Borrowed Money" of any Person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person, provided, that in the case of the Parent Guarantor
and its Subsidiaries "Debt for Borrowed Money" shall also include, without
duplication, the JV Pro Rata Share of Debt for Borrowed Money for each Joint
Venture.

        "Default" means any Event of Default or any event that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both.

        "Default Termination Notice" has the meaning specified in
Section 2.01(b).

        "Development Properties" means real estate assets acquired by the
Borrower or any of its Subsidiaries for development into Manufactured Home
Communities that, in accordance with GAAP, would be classified as development
properties on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.

        "Disclosed Litigation" has the meaning specified in Section 3.01(f).

        "Domestic Lending Office" means, with respect to any Lender Party, the
office of such Lender Party specified as its "Domestic Lending Office" opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

        "EBITDA" means, for any period, (a) the sum of (i) net income (or net
loss) (excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense and
(v) amortization expense, in each case of the Parent Guarantor and its
Subsidiaries determined on a Consolidated basis and in accordance with GAAP for
such period, plus (b) with respect to each Joint Venture, the JV Pro Rata Share
of the sum of (i) net income (or net loss) (excluding gains (or losses) from
extraordinary and unusual items), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense and (v) amortization expense of such Joint
Venture, in each case determined on a Consolidated basis and in accordance with
GAAP for such period.

        "Effective Date" means the first date on which the conditions set forth
in Article III shall be satisfied.

        "Eligible Assignee" means (a) with respect to the Revolving Credit
Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, respectively, and having total assets in excess of $500,000,000; (iv) a
savings and loan association or savings bank organized under the laws of the
United States

9

--------------------------------------------------------------------------------




or any State thereof, and having total assets in excess of $500,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$500,000,000, so long as such bank is acting through a branch or agency located
in the United States; (vi) the central bank of any country that is a member of
the OECD; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having total assets in excess of
$500,000,000; and (viii) any other Person approved by the Administrative Agent
and, unless a Default has occurred and is continuing at the time any assignment
is effected pursuant to Section 9.07, the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person that is an Eligible Assignee under subclause (iii) or (v) of
this definition and is approved by the Administrative Agent and, unless a
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 9.07, approved by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition.

        "Environmental Action" means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

        "Environmental Law" means any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

        "Environmental Permit" means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

        "Equity Interests" means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

        "ERISA Affiliate" means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or under common
control with any Loan Party, within the meaning of Section 414 of the Internal
Revenue Code.

10

--------------------------------------------------------------------------------




        "ERISA Event" means (a)(i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

        "Eurocurrency Liabilities" has the meaning specified in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

        "Eurodollar Lending Office" means, with respect to any Lender Party, the
office of such Lender Party specified as its "Eurodollar Lending Office"
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

        "Eurodollar Rate" means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward, if
necessary, to the nearest 1/100 of 1%, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank's Eurodollar Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period (or, if such Reference
Bank shall not have such a Eurodollar Rate Advance, U.S.$1,000,000) and for a
period equal to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period.

        "Eurodollar Rate Advance" means an Advance that bears interest as
provided in Section 2.07(a)(ii).

        "Eurodollar Rate Reserve Percentage" means, for any Interest Period for
all Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New

11

--------------------------------------------------------------------------------




York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

        "Events of Default" has the meaning specified in Section 6.01.

        "Existing Debt" means Debt of each Loan Party and its Subsidiaries
outstanding immediately before giving effect to the Recapitalization.

        "Excluded Subsidiary" at any time means any direct or indirect
Subsidiary of the Borrower that is unable to guaranty the Obligations of the
Loan Parties under the Loan Documents at such time because it is party to one or
more Excluded Subsidiary Agreements that prohibit such Excluded Subsidiary from
entering into the Guaranty set forth in Article VII or a Guaranty Supplement.

        "Excluded Subsidiary Agreement" for each Excluded Subsidiary means any
agreement set forth opposite the name of such Excluded Subsidiary on
Schedule 4.01(y) hereto (as such Schedule may be supplemented from time to time
pursuant to Sections 5.01(j)(ii) and 5.01(j)(iii)) and any agreement pursuant to
which such Excluded Subsidiary incurs Refinancing Debt with regard to the Debt,
if any, incurred pursuant to such Excluded Subsidiary Agreement.

        "Facility" means the Revolving Credit Facility, the Swing Line Facility
or the Letter of Credit Facility.

        "Facility Exposure" means, at any date of determination, the sum of the
aggregate principal amount of all outstanding Advances and the Available Amount
under all outstanding Letters of Credit.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        "Fee Letter" means the fee letter dated December 22, 2003 among the
Borrower, CNAI and CGMI, as the same may be amended from time to time.

        "Fiscal Year" means a fiscal year of the Parent Guarantor and its
Consolidated Subsidiaries ending on December 31 in any calendar year.

        "Fixed Charge Coverage Ratio" means, at any date of determination, the
ratio of (a) Annualized EBITDA to (b) the sum of (i) interest (including
capitalized interest) payable on, and amortization of debt discount in respect
of, all Debt for Borrowed Money plus (ii) principal amounts of all Debt for
Borrowed Money payable plus (iii) all dividends payable on any Preferred
Interests plus (iv) rentals payable under leases of real or personal, or mixed,
property, in each case, of or by the Parent Guarantor and its Subsidiaries for
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be; provided,
however, that:

        (A)  for purposes of computing the Fixed Charge Coverage Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending March 31, 2004, the amounts described in clauses (b)(i), (ii),
(iii) and (iv) above (as used in this definition only, the "Denominator Items")
shall be deemed to equal (1) the sum of such items

12

--------------------------------------------------------------------------------

for the fiscal quarter of the Parent Guarantor ending December 31, 2003,
multiplied by (2) four,

        (B)  for purposes of calculating the Fixed Charge Coverage Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending June 30, 2004, the Denominator Items shall be deemed to equal
(1) the sum of such items for the fiscal quarter of the Parent Guarantor ending
March 31, 2004, multiplied by (2) four,

        (C)  for purposes of calculating the Fixed Charge Coverage Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending September 30, 2004, the Denominator Items shall be deemed to
equal (1) the sum of such items for the two consecutive fiscal quarters of the
Parent Guarantor ending June 30, 2004, multiplied by (2) two, and

        (D)  for purposes of calculating the Fixed Charge Coverage Ratio at any
date of determination occurring during the fiscal quarter of the Parent
Guarantor ending December 31, 2004, the Denominator Items shall be deemed to
equal (1) the sum of such items for the three consecutive fiscal quarters of the
Parent Guarantor ending September 30, 2004, multiplied by (2) 1.333;

provided, further, that the calculations described in clause (A) above which
pertain to the fiscal quarter of the Parent Guarantor ending December 31, 2003
shall be made on a pro forma basis after giving effect to the IPO and the
Recapitalization.

        "Fund Affiliate" means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

        "Funds From Operations" means net income (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures, provided that the determination of Funds From
Operations shall be made on a pro forma basis after giving effect to the IPO and
the Recapitalization. Adjustments for unconsolidated Joint Ventures will be
calculated to reflect funds from operations on the same basis.

        "GAAP" has the meaning specified in Section 1.03.

        "Good Faith Contest" means the contest of an item as to which: (a) such
item is contested in good faith, by appropriate proceedings, (b) reserves that
are adequate are established with respect to such contested item in accordance
with GAAP and (c) the failure to pay or comply with such contested item during
the period of such contest is not reasonably likely to result in a Material
Adverse Effect.

        "Guaranteed Obligations" has the meaning specified in Section 7.01.

        "Guarantors" means the Parent Guarantor and the Subsidiary Guarantors.

        "Guaranty" means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

        "Guaranty Supplement" means a supplement entered into by an Additional
Guarantor in substantially the form of Exhibit C hereto.

        "Hazardous Materials" means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls, radon gas and mold and (b) any other
chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.

13

--------------------------------------------------------------------------------




        "Hedge Agreements" means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.

        "Hedge Bank" means any Lender Party or an Affiliate of a Lender Party in
its capacity as a party to a Secured Hedge Agreement.

        "Indemnified Costs" has the meaning specified in Section 8.05(a).

        "Indemnified Party" has the meaning specified in Section 7.06(a).

        "Information Memorandum" means the information memorandum dated
November, 2003 used by the Arrangers in connection with the syndication of the
Commitments.

        "Initial Extension of Credit" means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

        "Initial Issuing Bank" has the meaning specified in the recital of
parties to this Agreement.

        "Initial Lenders" has the meaning specified in the recital of parties to
this Agreement.

        "Insufficiency" means, with respect to any Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

        "Interest Period" means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

        (a)   the Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance that ends after the Termination Date;

        (b)   Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

        (c)   whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

        (d)   whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

        "Investment" in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or

14

--------------------------------------------------------------------------------




any other direct or indirect investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of "Debt" in respect of such Person.

        "IPO" means the initial public offering of common stock in the Parent
Guarantor and its registration as a public company with the Securities and
Exchange Commission.

        "Issuing Bank" means the Initial Issuing Bank and any other Lender
approved as an Issuing Bank by the Administrative Agent and the Borrower and any
Eligible Assignee to which a Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.07 so long as each such Lender or each such
Eligible Assignee expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as an Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register) for so long as such Initial Issuing Bank, Lender or Eligible Assignee,
as the case may be, shall have a Letter of Credit Commitment.

        "Joint Venture" means any joint venture (a) in which the Parent
Guarantor or any of its Subsidiaries holds any Equity Interest, (b) that is not
a Subsidiary of the Parent Guarantor or any of its Subsidiaries and (c) the
accounts of which would not appear on the Consolidated financial statements of
the Parent Guarantor.

        "Joint Venture Assets" means, with respect to any Joint Venture at any
time, the assets owned by such Joint Venture at such time.

        "JV Pro Rata Share" means, with respect to any Joint Venture at any
time, the fraction, expressed as a percentage, obtained by dividing (a) the
total book value of all Equity Interests in such Joint Venture held by the
Parent Guarantor and any of its Subsidiaries by (b) the total book value of all
outstanding Equity Interests in such Joint Venture at such time.

        "L/C Cash Collateral Account" means the account of the Borrower
maintained with the Administrative Agent, in the name of the Administrative
Agent and under the sole control and dominion of the Administrative Agent and
subject to the terms of this Agreement.

        "L/C Related Documents" has the meaning specified in
Section 2.04(c)(ii)(A).

        "Lender Party" means any Lender, the Swing Line Bank or any Issuing
Bank.

        "Lenders" means the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

        "Letter of Credit Advance" means an advance made by any Issuing Bank or
any Lender pursuant to Section 2.03(c).

        "Letter of Credit Agreement" has the meaning specified in
Section 2.03(a).

        "Letter of Credit Commitment" means, with respect to any Issuing Bank at
any time, the amount set forth opposite such Issuing Bank's name on Schedule I
hereto under the caption "Letter of Credit Commitment" or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank's "Letter of Credit Commitment", as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

        "Letter of Credit Facility" means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks' Letter of Credit
Commitments at such time, and (b) $5,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

15

--------------------------------------------------------------------------------






        "Letters of Credit" has the meaning specified in Section 2.01(b).

        "Leverage Ratio" means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated Debt of the Parent Guarantor and
its Subsidiaries to (b) Total Asset Value, in each case as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

        "Lien" means any lien, security interest or other charge or encumbrance
of any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

        "Limited Subsidiary" has the meaning specified in Section 5.01(j)(iii).

        "Loan Documents" means (a) this Agreement, (b) the Notes, (c) the Fee
Letter, (d) each Letter of Credit Agreement, (e) each Guaranty Supplement,
(f) the Collateral Documents and (g) each Secured Hedge Agreement, in each case,
as amended.

        "Loan Parties" means the Borrower and the Guarantors.

        "Loan Value" means, with respect to any Borrowing Base Asset, an amount
determined by the Administrative Agent equal to the Borrowing Base Asset Value
of such Borrowing Base Asset; provided, however, that to the extent the
aggregate Loan Value of such Borrowing Base Assets that are Manufactured Home
Rental Units exceeds 35% of the sum of the aggregate Loan Values of all
Borrowing Base Assets, such excess will not be counted for purposes of
determining the aggregate amount (or the sum) of the Loan Values.

        "Manufactured Home Community" means all right, title and interest of the
Borrower and each of its Subsidiaries in and to any land and any improvements
thereon comprising a community designed and improved with homesites for the
placement of manufactured homes, together with all equipment, furniture,
materials, supplies and personal property in which such Person has an interest
now or hereafter located on or used in connection with such manufactured home
community, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by such Person.

        "Manufactured Home Rental Unit" means a manufactured home that is owned
by ARC Housing LLC and is situated in a Manufactured Home Community.

        "Marketable Securities" means any of the following, to the extent owned
by the Borrower or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 360 days from the date of acquisition
thereof: (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) insured certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (c), is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $1,000,000,000 or
(c) commercial paper in an aggregate amount of no more than $50,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any State of the United States and rated at least "Prime-1" (or the then
equivalent grade) by Moody's or "A-1" (or the then equivalent grade) by S&P.

        "Margin Stock" has the meaning specified in Regulation U.

16

--------------------------------------------------------------------------------




        "Material Adverse Change" means any material adverse change in the
business, condition (financial or otherwise), results of operations or prospects
of the Borrower and the Guarantors, taken as a whole.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, condition (financial or otherwise), operations or prospects of the
Borrower and the Guarantors, taken as a whole, (b) the rights and remedies of
any Agent or any Lender Party under any Loan Document, (c) the ability of any
Loan Party to perform its Obligations under any Loan Document to which it is or
is to be a party or (d) the value of the Collateral.

        "Material Contract" means, with respect to any Loan Party, each contract
to which such Loan Party is a party involving aggregate consideration payable to
or by such Loan Party in an amount of $5,000,000 or more per annum or otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower and the Guarantors, taken
as a whole.

        "Material Debt" has the meaning specified in Section 6.01(e).

        "Moody's" means Moody's Investors Services, Inc. and any successor
thereto.

        "Mortgage Policies" has the meaning specified in Section 5.01(s).

        "Mortgages" has the meaning specified in Section 3.01(a)(iii).

        "Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

        "Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

        "Net Operating Income" means, with respect to any Asset, the total
rental revenue and other income from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, multiplied by four, minus (a) in the
case of any Manufactured Home Rental Unit, (i) all expenses and other proper
charges incurred by the applicable Loan Party in connection with the operation
and maintenance of such Manufactured Home Rental Unit during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, multiplied by (ii) four and (b) in the case of any Manufactured Home
Community, all expenses and other proper charges incurred in connection with the
operation and maintenance of such Manufactured Home Community during the
consecutive four fiscal quarters of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP, provided that there shall be no rent leveling adjustments
made when computing Net Operating Income.

        "Non-Consenting Lender" has the meaning specified in Section 9.01(b).

17

--------------------------------------------------------------------------------




        "Non-Recourse Debt" means Debt for Borrowed Money with respect to which
recourse for payment is limited to (a) any building(s) or parcel(s) of real
property or any related assets encumbered by a Lien securing such Debt for
Borrowed Money and/or (b) the general credit of any Property-Level Subsidiary
and/or the Equity Interests therein and/or the general credit of the immediate
parent entity of such Property-Level Subsidiary provided that such parent
entity's assets consist solely of Equity Interests in one or more Property-Level
Subsidiaries, it being understood that the instruments governing such Debt may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
"Customary Carve-Out Agreement") such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud, willful
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, violation of loan document
prohibitions against voluntary or involuntary bankruptcy filings, transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
real estate.

        "Note" means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances, Swing Line Advances and Letter of Credit Advances
made by such Lender.

        "Notice" has the meaning specified in Section 9.02(c).

        "Notice of Borrowing" has the meaning specified in Section 2.02(a).

        "Notice of Issuance" has the meaning specified in Section 2.03(a).

        "Notice of Renewal" has the meaning specified in Section 2.01(b).

        "Notice of Swing Line Borrowing" has the meaning specified in
Section 2.02(b).

        "Notice of Termination" has the meaning specified in Section 2.01(b).

        "NPL" means the National Priorities List under CERCLA.

        "Obligation" means, with respect to any Person, any payment, performance
or other obligation of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys' fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

        "OECD" means the Organization for Economic Cooperation and Development.

        "Other Taxes" has the meaning specified in Section 2.12(b).

        "Pad" means an individual homesite for the placement of a manufactured
home within a Manufactured Home Community.

18

--------------------------------------------------------------------------------




        "Parent Guarantor" has the meaning specified in the recital of parties
to this Agreement.

        "Patriot Act" has the meaning specified in Section 9.12.

        "PBGC" means the Pension Benefit Guaranty Corporation (or any
successor).

        "Permitted Liens" means: (a) Liens for taxes, assessments and
governmental charges or levies not yet due and payable; (b) Liens imposed by
law, such as materialmen's, mechanics', carriers', workmen's and repairmen's
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers' compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use or value of such property for its present purposes; (e) Tenancy Leases; and
(f) with respect to real property encumbered by Non-Recourse Debt and not
comprising Collateral as defined herein, easements, zoning restrictions, rights
of way and other encumbrances affecting such real property that are permitted to
exist under the terms of the agreements governing such Non-Recourse Debt.

        "Person" means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

        "Plan" means a Single Employer Plan or a Multiple Employer Plan.

        "Platform" has the meaning specified in Section 9.02(b).

        "Post Petition Interest" has the meaning specified in Section 7.07(c).

        "Preferred Interests" means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person's property and assets, whether by dividend or upon liquidation.

        "Private Equity Investors" means Thomas H. Lee Equity Fund IV, L.P. and
Affiliates thereof that hold at the relevant time of measurement investments in
the Parent Guarantor and are advised or managed by the same investment advisor
as (or whose general partner or managing member is the entity that is the
general partner of) Thomas H. Lee Equity Fund IV, L.P. or by an Affiliate of
such investment advisor.

        "Property-Level Subsidiary" means any Subsidiary of the Borrower or any
Joint Venture that holds a direct fee or leasehold interest in any single
building (or group of related buildings, including, without limitation,
buildings pooled for purposes of a Non-Recourse Debt financing) or parcel (or
group of related parcels, including, without limitation, parcels pooled for
purposes of a Non-Recourse Debt financing) of real property and related assets
and not in any other building or parcel of real property.

        "Proposed Borrowing Base Community" has the meaning specified in
Section 5.01(j)(iv).

        "Proposed Borrowing Base Unit" has the meaning specified in
Section 5.01(j)(v).

        "Pro Rata Share" of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender's Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to

19

--------------------------------------------------------------------------------




Section 2.05 or 6.01, such Lender's Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in
effect immediately prior to such termination).

        "Recapitalization" means the acquisition by the Company of a portfolio
of manufactured home communities and related community assets from Hometown
America, L.L.C. in exchange for consideration of cash and assumption of debt and
other obligations and the offering of 4,000,000 shares of the Company's Series A
preferred stock, in each case, all as more fully described in the Company's
Form S-11 Registration Statement filed with the Securities and Exchange
Commission in connection with the IPO and otherwise on terms reasonably
acceptable to the Administrative Agent.

        "Redeemable" means, with respect to any Equity Interest, any Debt or any
other right or Obligation, any such Equity Interest, Debt, right or Obligation
that (a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

        "Reference Banks" means Citibank, N.A., Bank One, National Association
and Wachovia Bank, National Association.

        "Refinancing Debt" means, with respect to any Debt, any Debt extending
the maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for any Lien on any Borrowing Base Assets and are otherwise permitted by
the Loan Documents, and (b) the material terms, taken as a whole, of any such
Refinancing Debt are no less favorable in any material respect to the Loan
Parties or the Lender Parties than the terms governing the Debt being extended,
refunded or refinanced (it being understood that the mere extension of the
maturity of any Surviving Debt that is Non-Recourse Debt shall be deemed to
qualify as Refinancing Debt hereunder).

        "Register" has the meaning specified in Section 9.07(d).

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

        "REIT" means a Person that is qualified to be treated for tax purposes
as a real estate investment trust under Sections 856-860 of the Internal Revenue
Code.

        "Replacement Lender" has the meaning specified in Section 9.01(b).

        "Required Lenders" means, at any time, Lenders owed or holding greater
than 662/3% of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments.

        "Responsible Officer" means any officer of, or any officer of any
general partner or managing member of, any Loan Party or any of its
Subsidiaries.

        "Revolving Credit Advance" has the meaning specified in Section 2.01(a).

20

--------------------------------------------------------------------------------




        "Revolving Credit Commitment" means, (a) with respect to any Lender at
any time, the amount set forth opposite such Lender's name on Schedule I hereto
under the caption "Revolving Credit Commitment" or (b) if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender's "Revolving Credit Commitment", as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

        "Revolving Credit Facility" means, at any time, the aggregate amount of
the Lenders' Revolving Credit Commitments at such time.

        "S&P" means Standard & Poor's Ratings Group, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

        "Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002, as amended.

        "Secured Hedge Agreement" means any Hedge Agreement required or
permitted under Article V that is entered into by and between any Loan Party and
any Hedge Bank and that is secured by the Collateral Documents.

        "Secured Obligations" means, collectively, the "Secured Obligations" as
defined in the Primary Security Agreement and the "Secured Obligations" as
defined in the ARC Housing Security Agreement.

        "Secured Parties" means the Agents, the Lender Parties and the Hedge
Banks.

        "Securities Act" means the Securities Act of 1933, as amended to the
date hereof and from time to time hereafter, and any successor statute.

        "Securities Exchange Act" means the Securities Exchange Act of 1934, as
amended to the date hereof and from time to time hereafter, and any successor
statute.

        "Security Agreements" have the meaning specified in Section 3.01(a)(ii).

        "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

        "Solvent" means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person, on a
going-concern basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, (b) the present fair
salable value of the assets of such Person, on a going-concern basis, is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person's ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person's property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time (including, without
limitation, after taking into account appropriate discount factors for the
present value of future contingent liabilities), represents the amount that can
reasonably be expected to become an actual or matured liability.

        "Standby Letter of Credit" means any Letter of Credit issued under the
Letter of Credit Facility, other than a Trade Letter of Credit.

        "Subordinated Obligations" has the meaning specified in Section 7.07(a).

21

--------------------------------------------------------------------------------




        "Subsidiary" of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

        "Subsidiary Guarantor" has the meaning specified in the recital of
parties to this Agreement.

        "Supplemental Collateral Agent" has the meaning specified in
Section 8.01(b).

        "Surviving Debt" means Debt of each Loan Party and its Subsidiaries
outstanding immediately before and after giving effect to the Recapitalization.

        "Swing Line Advance" means an advance made by (a) the Swing Line Bank
pursuant to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

        "Swing Line Bank" means CNAI, in its capacity as the Lender of Swing
Line Advances, and its successors and permitted assigns in such capacity.

        "Swing Line Borrowing" means a borrowing consisting of a Swing Line
Advance made by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders
pursuant to Section 2.02(b).

        "Swing Line Commitment" means, with respect to the Swing Line Bank, the
amount of the Swing Line Facility set forth in Section 2.01(b), as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

        "Swing Line Facility" has the meaning specified in Section 2.01(c).

        "Taxes" has the meaning specified in Section 2.12(a).

        "Tenancy Leases" means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Manufactured Home Community or other real property encumbered thereby for its
intended purpose.

        "Termination Date" means the earlier of (a) the third anniversary of the
Closing Date and (b) the date of termination in whole of the Revolving Credit
Commitments, the Letter of Credit Commitments and the Swing Line Commitment
pursuant to Section 2.05 or 6.01.

        "Total Asset Value" means, on any date of determination, the sum of the
Asset Values for all Assets at such date plus cash on hand and cash reserves of
the Borrower and its Subsidiaries and Cash Equivalents.

        "Trade Letter of Credit" means any Letter of Credit that is issued under
the Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

        "Transfer" has the meaning specified in Section 5.02(e).

        "Type" refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.

        "Unit Collateral Agent" has the meaning specified in the Collateral
Sub-Agency Agreement.

22

--------------------------------------------------------------------------------




        "Unused Fee" has the meaning specified in Section 2.08(a).

        "Unused Revolving Credit Commitment" means, with respect to any Lender
at any time, (a) such Lender's Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender's Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.

        "Voting Interests" means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

        "Welfare Plan" means a welfare plan, as defined in Section 3(1) of
ERISA, that is maintained for employees of any Loan Party or in respect of which
any Loan Party could have liability.

        SECTION 1.02.    Computation of Time Periods; Other Definitional
Provisions.    In this Agreement and the other Loan Documents in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding". References in the Loan Documents to any agreement or contract
"as amended" shall mean and be a reference to such agreement or contract as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

        SECTION 1.03.    Accounting Terms.    All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(g) ("GAAP").

23

--------------------------------------------------------------------------------

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

        SECTION 2.01.    The Advances and the Letters of Credit.    (a) The
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a "Revolving Credit
Advance") to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an amount for each
such Advance not to exceed such Lender's Unused Revolving Credit Commitment at
such time. Each Borrowing shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances made simultaneously by the Lenders ratably according to their
Revolving Credit Commitments. Within the limits of each Lender's Unused
Revolving Credit Commitment in effect from time to time and prior to the
Termination Date, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

        (b)    Letters of Credit.    Each Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit (the
"Letters of Credit"), for the account of the Borrower from time to time on any
Business Day during the period from the date hereof until 60 days before the
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the Letter of Credit Facility at such time, (ii) for
all Letters of Credit issued by such Issuing Bank not to exceed such Issuing
Bank's Letter of Credit Commitment at such time, and (iii) for each such Letter
of Credit not to exceed the Unused Revolving Credit Commitments of the Lenders
at such time. No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of 60 days before the Termination Date and (A) in the case of a Standby
Letter of Credit one year after the date of issuance thereof, but may by its
terms be renewable annually upon notice (a "Notice of Renewal") given to the
Issuing Bank that issued such Standby Letter of Credit and the Administrative
Agent on or prior to any date for notice of renewal set forth in such Letter of
Credit but in any event at least three Business Days prior to the date of the
proposed renewal of such Standby Letter of Credit and upon fulfillment of the
applicable conditions set forth in Article III unless such Issuing Bank has
notified the Borrower (with a copy to the Administrative Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 Business Days prior to the date of automatic renewal of its
election not to renew such Standby Letter of Credit (a "Notice of Termination")
and (B) in the case of a Trade Letter of Credit, 60 days after the date of
issuance thereof; provided, however, that the terms of each Standby Letter of
Credit that is automatically renewable annually shall (x) require the Issuing
Bank that issued such Standby Letter of Credit to give the beneficiary named in
such Standby Letter of Credit notice of any Notice of Termination, (y) permit
such beneficiary, upon receipt of such notice, to draw under such Standby Letter
of Credit prior to the date such Standby Letter of Credit otherwise would have
been automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 60 days before the Termination Date. If either a
Notice of Renewal is not given by the Borrower or a Notice of Termination is
given by the relevant Issuing Bank pursuant to the immediately preceding
sentence, such Standby Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the relevant Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Each Standby Letter of Credit shall contain a
provision authorizing the Issuing Bank that issued such Letter of Credit to
deliver to the beneficiary of such Letter of Credit, upon the occurrence and
during the continuance of an Event of Default, a notice (a "Default Termination
Notice") terminating such Letter of Credit and giving such beneficiary 15 days
to draw such Letter of Credit. Within the limits of the

24

--------------------------------------------------------------------------------


Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).

        (c)    The Swing Line Advances.    The Borrower may request the Swing
Line Bank to make, and the Swing Line Bank agrees to make, on the terms and
conditions hereinafter set forth, Swing Line Advances to the Borrower from time
to time on any Business Day during the period from the date hereof until the
Termination Date (i) in an aggregate amount not to exceed at any time
outstanding $1,000,000 (the "Swing Line Facility") and (ii) in an amount for
each such Swing Line Borrowing not to exceed the aggregate of the Unused
Revolving Credit Commitments of the Lenders at such time. No Swing Line Advance
shall be used for the purpose of funding the payment of principal of any other
Swing Line Advance. Each Swing Line Borrowing shall be in an amount of $250,000
or an integral multiple of $250,000 in excess thereof and shall be made as a
Base Rate Advance. Within the limits of the Swing Line Facility and within the
limits referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.04(b) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(c).

        SECTION 2.02.    Making the Advances.    (a) Except as otherwise
provided in Section 2.03, each Borrowing shall be made on notice, given not
later than 12:00 P.M. (New York City time) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or not later than 1:00 P.M. (New York City time) on
the first Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a "Notice of Borrowing")
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before 12:00 P.M. (New
York City time) on the date of such Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the
date of such Borrowing in the case of a Borrowing consisting of Base Rate
Advances, make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent's Account, in same day funds,
such Lender's ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower's Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
and Letter of Credit Advances made by the Swing Line Bank or any Issuing Bank,
as the case may be, and by any other Lender and outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Line Bank or such Issuing Bank, as the case may be, and
such other Lenders for repayment of such Swing Line Advances and Letter of
Credit Advances.

        (b)   Each Swing Line Borrowing shall be made on notice, given not later
than 12:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a "Notice of Swing Line Borrowing")
shall be by telephone, confirmed immediately in writing or by telecopier or
e-mail, in each case specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the earlier of (A) the seventh day after
the requested date of such Borrowing and (B) the Termination Date). The Swing
Line Bank shall, before 1:00 P.M. (New York City time) on the date of such Swing
Line Borrowing,

25

--------------------------------------------------------------------------------


make the amount thereof available to the Administrative Agent at the
Administrative Agent's Account, in same day funds. After the Administrative
Agent's receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower's Account. Upon written
demand by the Swing Line Bank, with a copy of such demand to the Administrative
Agent, each other Lender shall purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other Lender, such other Lender's
Pro Rata Share of such outstanding Swing Line Advance as of the date of such
demand, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent's Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. The Borrower hereby agrees to each such sale and
assignment. Each Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
12:00 P.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
the Loan Documents or any Loan Party. If and to the extent that any Lender shall
not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swing Line Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such amount for the account of the Swing
Line Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

        (c)   Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $5,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than 10
separate Borrowings outstanding at any time.

        (d)   Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

        (e)   Unless the Administrative Agent shall have received notice from a
Lender prior to (x) the date of any Borrowing consisting of Eurodollar Rate
Advances or (y) 12:00 Noon (New York City time) on the date of any Borrowing
consisting of Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender's ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to

26

--------------------------------------------------------------------------------


the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender's Advance as part of such Borrowing for all
purposes.

        (f)    The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

        SECTION 2.03.    Issuance of and Drawings and Reimbursement Under
Letters of Credit.    (a) Request for Issuance. Each Letter of Credit shall be
issued upon notice, given not later than 12:00 P.M. (New York City time) on the
fifth Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e-mail or by means of the Platform. Each such notice of issuance of a Letter
of Credit (a "Notice of Issuance") shall be by telephone, confirmed immediately
in writing, telex, telecopier or e-mail, in each case specifying therein the
requested (i) date of such issuance (which shall be a Business Day),
(ii) Available Amount of such Letter of Credit, (iii) expiration date of such
Letter of Credit, (iv) name and address of the beneficiary of such Letter of
Credit and (v) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
"Letter of Credit Agreement"). If (y) the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion and (z) it has
not received notice of objection to such issuance from the Required Lenders,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower at its
office referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

        (b)    Letter of Credit Reports.    Each Issuing Bank shall furnish
(i) to each Lender on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit issued by such Issuing Bank and (ii) to the Administrative
Agent and each Lender on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by such Issuing
Bank.

        (c)    Drawing and Reimbursement.    The payment by any Issuing Bank of
a draft drawn under any Letter of Credit shall constitute for all purposes of
this Agreement the making by such Issuing Bank of a Letter of Credit Advance,
which shall be a Base Rate Advance, in the amount of such draft. Upon written
demand by any Issuing Bank with an outstanding Letter of Credit Advance, with a
copy of such demand to the Administrative Agent, each Lender shall purchase from
such Issuing Bank, and such Issuing Bank shall sell and assign to each such
Lender, such Lender's Pro Rata Share of such outstanding Letter of Credit
Advance as of the date of such purchase, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of
such Issuing Bank, by deposit to the Administrative Agent's Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Letter of Credit Advance to be purchased by such Lender. Promptly after
receipt thereof, the Administrative Agent shall transfer such funds to such

27

--------------------------------------------------------------------------------


Issuing Bank. The Borrower hereby agrees to each such sale and assignment. Each
Lender agrees to purchase its Pro Rata Share of an outstanding Letter of Credit
Advance on (i) the Business Day on which demand therefor is made by the Issuing
Bank which made such Advance, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. Upon any such assignment by an Issuing Bank to any Lender of a
portion of a Letter of Credit Advance, such Issuing Bank represents and warrants
to such other Lender that such Issuing Bank is the legal and beneficial owner of
such interest being assigned by it, free and clear of any liens, but makes no
other representation or warranty and assumes no responsibility with respect to
such Letter of Credit Advance, the Loan Documents or any Loan Party. If and to
the extent that any Lender shall not have so made the amount of such Letter of
Credit Advance available to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.
If such Lender shall pay to the Administrative Agent such amount for the account
of such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.

        (d)    Failure to Make Letter of Credit Advances.    The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.

        SECTION 2.04.    Repayment of Advances.    (a) Revolving Credit
Advances. The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate outstanding
principal amount of the Revolving Credit Advances then outstanding.

        (b)    Swing Line Advances.    The Borrower shall repay to the
Administrative Agent for the account of (i) the Swing Line Bank and (ii) each
other Lender that has made a Swing Line Advance by purchase from the Swing Line
Bank pursuant to Section 2.02(b), the outstanding principal amount of each Swing
Line Advance made by each of them on the earlier of the maturity date specified
in the applicable Notice of Swing Line Borrowing (which maturity shall be no
later than the seventh day after the requested date of such Swing Line
Borrowing) and the Termination Date.

        (c)    Letter of Credit Advances.    (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.

        (ii)   The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit (and the obligations of each Lender to reimburse the Issuing Bank with
respect thereto) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:

        (A)  any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the "L/C
Related Documents");

28

--------------------------------------------------------------------------------

        (B)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

        (C)  the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

        (D)  any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

        (E)  payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

        (F)  any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

        (G)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor;

provided that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

        SECTION 2.05.    Termination or Reduction of the
Commitments.    (a) Optional. The Borrower may, upon at least three Business
Days' notice to the Administrative Agent, terminate in whole or reduce in part
the unused portions of the Swing Line Facility, the Letter of Credit Facility
and the Unused Revolving Credit Commitments; provided, however, that each
partial reduction of a Facility (i) shall be in an aggregate amount of
$10,000,000 (or in the case of the Swing Line Facility, $250,000) or an integral
multiple of $1,000,000 (or in the case of the Swing Line Facility, $250,000) in
excess thereof and (ii) shall be made ratably among the Lenders in accordance
with their Commitments with respect to such Facility.

        (b)    Mandatory.    (i) The Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Facility exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.

        (ii)   The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

        SECTION 2.06.    Prepayments.    (a) Optional. The Borrower may, upon
same day notice in the case of Base Rate Advances and two Business Days' notice
in the case of Eurodollar Rate Advances, in each case to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of

29

--------------------------------------------------------------------------------


$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).

        (b)    Mandatory.    (i) The Borrower shall, on each Business Day,
prepay an aggregate principal amount of the Revolving Credit Advances comprising
part of the same Borrowings, the Swing Line Advances and the Letter of Credit
Advances and deposit an amount in the L/C Cash Collateral Account in an amount
equal to the amount by which (A) the sum of the aggregate principal amount of
(1) the Revolving Credit Advances then outstanding, (2) the Swing Line Advances
then outstanding and (3) the Letter of Credit Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the lesser of the Revolving Credit Facility and the sum of the Loan Values
of the Borrowing Base Assets on such Business Day.

         (ii)  The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Cash Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.

        (iii)  Prepayments of the Revolving Credit Facility made pursuant to
clause (i) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Cash Collateral Account to cash collateralize 100% of the Available
Amount of the Letters of Credit then outstanding. Upon the drawing of any Letter
of Credit for which funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the relevant Issuing Bank or Lenders,
as applicable.

        (iv)  All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

        SECTION 2.07.    Interest.    (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

          (i)  Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

         (ii)  Eurodollar Rate Advances. During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

        (b)    Default Interest.    Upon the occurrence and during the
continuance of a Default of the type described in Section 6.01(a) or (f) or, at
the election of the Administrative Agent or the Required Lenders, upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay interest on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above and on demand, at a rate per annum

30

--------------------------------------------------------------------------------

equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

        (c)    Notice of Interest Period and Interest Rate.    Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of "Interest Period", the
Administrative Agent shall give notice to the Borrower and each Lender of the
applicable Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above, and the
applicable rate, if any, furnished by each Reference Bank for the purpose of
determining the applicable interest rate under clause (a)(ii) above.

        (d)    Interest Rate Determination.    (i) Each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Administrative Agent for the
purpose of determining any such interest rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.

         (ii)  If Telerate Page 3750 is unavailable and fewer than two Reference
Banks are able to furnish timely information to the Administrative Agent for
determining the Eurodollar Rate for any Eurodollar Rate Advances,

        (A)  the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

        (B)  each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

        (C)  the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

        SECTION 2.08.    Fees.    (a) Unused Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders an unused commitment fee
(the "Unused Fee"), from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date, payable in arrears on the date of the initial Borrowing hereunder, and
thereafter quarterly on the last day of each March, June, September and
December, commencing March 31, 2004, and on the Termination Date. The Unused Fee
payable for the account of each Lender shall be calculated for each period for
which the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Lender during such period at the rate of 1/2 of 1% per annum.

        (b)    Letter of Credit Fees, Etc.    (i) The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission, payable in
arrears, (a) quarterly on the last day of each March, June, September and
December, commencing March 31, 2004, and (b) on the earliest to occur of the
full drawing, expiration, termination or cancellation of any Letter of Credit,
and (c) on the Termination Date, on such Lender's Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time at the rate per annum equal to the Applicable
Margin for Eurodollar Rate Advances in effect from time to time.

31

--------------------------------------------------------------------------------


         (ii)  The Borrower shall pay to each Issuing Bank, for its own account,
(A) a fronting fee for each Letter of Credit issued by such Issuing Bank in an
amount equal to 0.125% of the Available Amount of such Letter of Credit on the
date of issuance of such Letter of Credit, payable on such date and (B) such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.

        (c)    Agents' Fees.    The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent.

        SECTION 2.09.    Conversion of Advances.    (a) Optional. The Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.07 and
2.10, Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

        (b)    Mandatory.    (i) On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall automatically Convert into Base Rate Advances.

         (ii)  If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of "Interest Period" in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

        (iii)  Upon the occurrence and during the continuance of any Event of
Default, (y) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(z) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

        SECTION 2.10.    Increased Costs, Etc.    (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (y) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (z) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for

32

--------------------------------------------------------------------------------


such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.

        (b)   If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party's commitment to lend or to issue or participate in Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then, upon demand by such Lender Party or such corporation (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party's commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.

        (c)   If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

        (d)   Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

        SECTION 2.11.    Payments and Computations.    (a) The Borrower shall
make each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 12:00 P.M. (New York City time) on the day when due in U.S.

33

--------------------------------------------------------------------------------


dollars to the Administrative Agent at the Administrative Agent's Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

        (b)   The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower's accounts with such Lender Party any amount
so due.

        (c)   All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

        (d)   Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

        (e)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

34

--------------------------------------------------------------------------------



        (f)    Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lender Parties under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the Agents and
the Lender Parties in the following order of priority:

          (i)  first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Agents (solely in
their respective capacities as Agents) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;

         (ii)  second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Banks
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Banks on such date;

        (iii)  third, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lenders under Section 9.04,
Section 24 of the Primary Security Agreement, Section 20 of the ARC Housing
Security Agreement and any similar section of any of the other Loan Documents on
such date, ratably based upon the respective aggregate amounts of all such
indemnification payments, costs and expenses owing to the Lenders on such date;

        (iv)  fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.12 on such date, ratably based upon the respective aggregate amounts
thereof owing to the Administrative Agent and the Lender Parties on such date;

         (v)  fifth, to the payment of all of the fees that are due and payable
to the Lenders under Section 2.08(a) on such date, ratably based upon the
respective aggregate Commitments of the Lenders under the Facilities on such
date;

        (vi)  sixth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Borrower under or in respect of the Loan Documents that
is due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

       (vii)  seventh, to the payment of all of the accrued and unpaid interest
on the Advances that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(a) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;

      (viii)  eighth, to the payment of the principal amount of all of the
outstanding Advances and any reimbursement obligations that are due and payable
to the Administrative Agent and the Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such principal and reimbursement
obligations owing to the Administrative Agent and the Lender Parties on such
date, and to deposit into the L/C Cash Collateral Account any contingent
reimbursement obligations in respect of outstanding Letters of Credit to the
extent required by Section 6.02; and

        (ix)  ninth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

        SECTION 2.12.    Taxes.    (a) Any and all payments by the Borrower
hereunder or under the Notes shall be made, in accordance with Section 2.11,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and the
Administrative Agent, taxes

35

--------------------------------------------------------------------------------

that are imposed on its overall net income by the United States and taxes that
are imposed on its overall net income (and franchise or other similar taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or the Administrative Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender
Party, taxes that are imposed on its overall net income (and franchise or other
similar taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party's Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as "Taxes"). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note to any Lender Party or the Administrative Agent, (i) the sum payable by
the Borrower shall be increased as may be necessary so that after the Borrower
and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender Party or the Administrative Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make all such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

        (b)   In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document
(hereinafter referred to as "Other Taxes").

        (c)   The Borrower shall indemnify each Lender Party and the
Administrative Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 2.12, imposed on or paid by
such Lender Party or the Administrative Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within
30 days from the date such Lender Party or the Administrative Agent (as the case
may be) makes written demand therefor.

        (d)   Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment or, if such receipts are not obtainable, other evidence of such payments
by the Borrower reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the Notes by or on behalf of the Borrower
through an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determines that no Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of subsections
(d) and (e) of this Section 2.12, the terms "United States" and "United States
person" shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

        (e)   Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as requested in writing by the Borrower (but only so long thereafter as such
Lender Party remains lawfully able to do so), provide each of the Administrative
Agent and the Borrower with two original Internal Revenue Service forms W8-ECI
or W8-BEN, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes. If the forms provided by a Lender Party at the
time such Lender Party first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however,

36

--------------------------------------------------------------------------------


that if, at the effective date of the Assignment and Acceptance pursuant to
which a Lender Party becomes a party to this Agreement, the Lender Party
assignor was entitled to payments under subsection (a) of this Section 2.12 in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender Party assignee on such date. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service form W8-ECI or W8-BEN, that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information. Upon the request
of the Borrower, any Lender that is a United States person and is not an exempt
recipient for U.S. backup withholding purposes shall deliver to the Borrower two
copies of Internal Revenue Service form W-9 (or any successor form).

        (f)    For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form described in subsection (e) above
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided or if such form otherwise
is not required under subsection (e) above), such Lender Party shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.12
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender Party become subject to Taxes because of
its failure to deliver a form required hereunder, the Borrower shall take such
steps as such Lender Party shall reasonably request to assist such Lender Party
to recover such Taxes.

        (g)   Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.

        (h)   If any Lender Party or the Administrative Agent receives a refund
of Taxes or Other Taxes paid by the Borrower or for which the Borrower has
indemnified any Lender Party or the Administrative Agent, as the case may be,
pursuant to this Section 2.12, then such Lender Party or the Administrative
Agent, as applicable, shall pay such amount, net of any expenses incurred by
such Lender Party or the Administrative Agent, to the Borrower within 30 days of
the receipt of such Taxes or Other Taxes. Notwithstanding the foregoing, (i) the
Borrower shall not be entitled to review the tax records or financial
information of any Lender Party or the Administrative Agent and (ii) neither the
Administrative Agent nor any Lender Party shall have any obligation to pursue
(and no Loan Party shall have any right to assert) any refund of Taxes or Other
Taxes that may be paid by the Borrower.

        SECTION 2.13.    Sharing of Payments, Etc.    If any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 9.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the Notes at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing to such Lender Party
at such time to (ii) the aggregate amount of the Obligations owing (but not due
and payable) to all Lender Parties hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as

37

--------------------------------------------------------------------------------


the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party's ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party's ratable share (according to
the proportion of (i) the amount of such other Lender Party's required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

        SECTION 2.14.    Use of Proceeds.    The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit) solely for the acquisition and
development of Manufactured Home Communities and Manufactured Home Rental Units,
to refinance Debt, to make capital expenditures and the general corporate
purposes of the Borrower and its Subsidiaries.

        SECTION 2.15.    Evidence of Debt.    (a) Each Lender Party shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender Party resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender Party from time to time
hereunder. The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, the Borrower shall promptly execute and deliver to such Lender
Party, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A hereto, payable to the order of such Lender Party in a
principal amount equal to the Revolving Credit Commitment of such Lender Party.
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

        (b)   The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party's share thereof.

        (c)   Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

38

--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT


        SECTION 3.01.    Conditions Precedent to Initial Extension of
Credit.    The obligation of each Lender to make an Advance or of any Issuing
Bank to issue a Letter of Credit on the occasion of the Initial Extension of
Credit hereunder is subject to the satisfaction of the following conditions
precedent before or concurrently with the Initial Extension of Credit:

        (a)   The Administrative Agent shall have received on or before the day
of the Initial Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and (except for the Notes) in sufficient
copies for each Lender Party:

          (i)  A Note payable to the order of each Lender that has requested a
Note prior to the Effective Date.

         (ii)  Security agreements in substantially the form of (x) Exhibit F-1
hereto (the "Primary Security Agreement"), duly executed by each Loan Party that
owns Borrowing Base Assets, and (y) Exhibit F-2 hereto (the "ARC Housing
Security Agreement"), duly executed by ARC Housing LLC (the Primary Security
Agreement and the ARC Housing Security Agreement, together with each other
security agreement and security agreement supplement delivered pursuant to
Section 5.01(j), in each case as amended, being the "Security Agreements"),
together with:

        (A)  acknowledgment copies of proper financing statements, duly filed on
or before the day of the Initial Extension of Credit under the Uniform
Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Collateral Documents, covering the
Collateral described therein,

        (B)  completed requests for information, dated on or before the date of
the Initial Extension of Credit, listing all effective financing statements
filed in the jurisdictions referred to in clause (A) above and in such other
jurisdictions specified by the Administrative Agent that name any Loan Party as
debtor, together with copies of such other financing statements,

        (C)  evidence of the completion of all other recordings and filings of
or with respect to the Security Agreements that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the Liens created
thereby,

        (D)  evidence of the insurance required by the terms of the Security
Agreements,

        (E)  duly executed account control agreements in respect of the
concentration accounts referred to in Section 5.01(r) in form and substance
satisfactory to the Collateral Agent, and

        (F)  evidence that all other action that the Collateral Agent may deem
necessary in order to perfect and protect the first priority liens and security
interests created under the Security Agreements has been taken (including,
without limitation, receipt of duly executed payoff letters, UCC termination
statements and landlords' and bailees' waiver and consent agreements).

        (iii)  Deeds of trust, trust deeds and mortgages, in substantially the
form of Exhibit G hereto (with such changes as may be required to account for
local law matters and otherwise reasonably satisfactory in form and substance to
the Collateral Agent) and covering all Manufactured Home Communities that could
constitute Borrowing Base Assets (together with each other deed of trust, trust
deed and mortgage delivered pursuant to Section 5.01(j), in

39

--------------------------------------------------------------------------------

each case as amended, the "Mortgages"), duly executed by the appropriate Loan
Party, together with:

        (A)  evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered on or before the day of the Initial
Extension of Credit and are in form suitable for filing or recording in all
filing or recording offices that the Collateral Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all required affidavits, tax forms and filings
pertaining to any applicable documentary stamp, intangible and mortgage
recordation taxes have been executed and delivered by all appropriate parties
and are in form suitable for filing with all applicable governmental
authorities,

        (B)  with respect to all Manufactured Home Communities that could
constitute Borrowing Base Assets, engineering, soils, environmental and other
similar reports as to the properties described in the Mortgages, in form and
substance and from professional firms reasonably acceptable to the Collateral
Agent,

        (C)  evidence of the insurance required by the terms of the Mortgages,

        (D)  an Appraisal of each Manufactured Home Community that could
constitute a Borrowing Base Asset, and

        (E)  such other consents, agreements and confirmations of lessors and
third parties as the Administrative Agent may reasonably deem necessary and
evidence that all other action that the Collateral Agent may deem necessary in
order to create valid first and subsisting Liens on the property described in
the Mortgages has been taken.

        (iv)  A collateral sub-agency and services agreement in substantially
the form of Exhibit I hereto, duly executed by the Borrower, ARC Housing LLC,
the Collateral Agent and the Unit Collateral Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the "Collateral Sub-Agency
Agreement"), together with evidence of delivery by ARC Housing LLC to the Unit
Collateral Agent of such original powers of attorney as the Collateral Agent or
the Unit Collateral Agent may deem necessary or desirable to authorize the Unit
Collateral Agent to execute and file all documents necessary under the
applicable provisions of the Uniform Commercial Code and any applicable
certificate of title statutes in effect in any applicable jurisdiction to create
and perfect first priority security interests in all Manufactured Home Rental
Units that could constitute Borrowing Base Assets.

         (v)  Certified copies of the resolutions of the Board of Directors,
general partner or managing member, as applicable, of each Loan Party and of
each general partner or managing member (if any) of each Loan Party approving
the transactions contemplated by the Loan Documents and each Loan Document to
which it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Loan Documents and each Loan
Document to which it is or is to be a party.

        (vi)  A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary's
office and (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary's office and
(2) such Loan Party, general partner or managing member, as the case may be, has
paid

40

--------------------------------------------------------------------------------




all franchise taxes to the date of such certificate and (C) such Loan Party,
general partner or managing member, as the case may be, is duly incorporated,
organized or formed and in good standing or presently subsisting under the laws
of the jurisdiction of its incorporation, organization or formation.

       (vii)  A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect, dated reasonably near (but
prior to) the Closing Date, stating, with respect to each such Loan Party,
general partner or managing member, that such Loan Party, general partner or
managing member, as the case may be, is duly qualified and in good standing as a
foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.

      (viii)  A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President or a
Vice President and its Secretary or any Assistant Secretary (or those of its
general partner or managing member, if applicable), dated the Closing Date (the
statements made in which certificate shall be true on and as of the date of the
Initial Extension of Credit), certifying as to (A) the absence of any amendments
to the constitutive documents of such Loan Party, general partner or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner or managing member, as applicable, as in effect on the date on
which the resolutions referred to in Section 3.01(a)(v) were adopted and on the
date of the Initial Extension of Credit, (C) the due incorporation, organization
or formation and good standing or valid existence of such Loan Party, general
partner or managing member, as applicable, as a corporation, limited liability
company or partnership organized under the laws of the jurisdiction of its
incorporation, organization or formation and the absence of any proceeding for
the dissolution or liquidation of such Loan Party, general partner or managing
member, as applicable, (D) the truth of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
Initial Extension of Credit and (E) the absence of any event occurring and
continuing, or resulting from the Initial Extension of Credit, that constitutes
a Default.

        (ix)  A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner or managing member of
any Loan Party) and of each general partner or managing member (if any) of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

         (x)  Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, audited annual financial statements for the
year ending December 31, 2002, interim financial statements dated the end of the
most recent fiscal quarter for which financial statements are available (or, in
the event the Lender Parties' due diligence review reveals material changes
since such financial statements, as of a later date within 45 days of the day of
the Initial Extension of Credit).

        (xi)  Evidence of insurance naming the Administrative Agent as loss
payee and additional insured with such responsible and reputable insurance
companies or associations, and in such amounts and covering such risks, as is
satisfactory to the Lender Parties.

41

--------------------------------------------------------------------------------




       (xii)  An opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Loan Parties, in substantially the form of Exhibit E-1 hereto and as to
such other matters as any Lender Party through the Administrative Agent may
reasonably request.

      (xiii)  An opinion of Venable LLP, Maryland counsel for the Loan Parties,
in substantially the form of Exhibit E-2 hereto and as to such other matters as
any Lender Party through the Administrative Agent may reasonably request.

      (xiv)  An opinion of Brownstein Hyatt & Farber, P.C., Colorado counsel for
the Loan Parties, in substantially the form of Exhibit E-3 hereto and as to such
other matters as any Lender Party through the Administrative Agent may
reasonably request.

       (xv)  An opinion of Holland & Hart LLP, Wyoming counsel for the Loan
Parties, in substantially the form of Exhibit E-4 hereto and as to such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

      (xvi)  An opinion of Richards, Layton & Finger, P.A., Delaware counsel for
the Loan Parties, in substantially the form of Exhibit E-5 hereto and as to such
other matters as any Lender Party through the Administrative Agent may
reasonably request.

     (xvii)  An opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

    (xviii)  A Notice of Borrowing or Notice of Issuance, as applicable, and a
Borrowing Base Certificate relating to the Initial Extension of Credit.

        (b)   The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.

        (c)   The Lender Parties shall be satisfied that all Existing Debt,
other than Surviving Debt, has been prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished and that all Surviving Debt shall be on
terms and conditions satisfactory to the Lender Parties.

        (d)   (i) The Recapitalization and the IPO shall have been,
substantially concurrently herewith, consummated, (ii) the Parent Guarantor
shall have received net cash proceeds from the IPO in an amount not less than
$350,000,000, and (iii) the common shares of the Parent Guarantor shall have
been listed on the New York Stock Exchange.

        (e)   Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no Material Adverse Change since
December 31, 2002.

        (f)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 4.01(f) hereto (the "Disclosed Litigation") or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, and there
shall have been no adverse change in the status, or financial effect on any Loan
Party or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

        (g)   All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

        (h)   The Borrower shall have entered into the Hedge Agreements required
under Section 5.01(n).

42

--------------------------------------------------------------------------------




        (i)    The Borrower shall have delivered each of the items required
under Section 5.01(s).

        (j)    The Borrower shall have paid all accrued fees of the
Administrative Agent and the Lender Parties and all reasonable, out-of-pocket
expenses of the Administrative Agent (including the reasonable fees and expenses
of counsel to the Administrative Agent).

        SECTION 3.02.    Conditions Precedent to Each Borrowing, Issuance and
Renewal.    The obligation of each Lender to make an Advance (other than a
Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing), the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit and the right of
the Borrower to request a Swing Line Borrowing shall be subject to the further
conditions precedent that on the date of such Borrowing, issuance or renewal
(a) the following statements shall be true and the Administrative Agent shall
have received for the account of such Lender, the Swing Line Bank or such
Issuing Bank (x) a Borrowing Base Certificate dated the date of such Borrowing,
issuance or renewal and (y) a certificate signed by a duly authorized officer of
the Borrower, dated the date of such Borrowing, issuance or renewal, stating
that:

          (i)  the representations and warranties contained in each Loan
Document are true and correct on and as of such date, before and after giving
effect to (A) such Borrowing, issuance or renewal and (B) in the case of any
Borrowing or issuance or renewal, the application of the proceeds therefrom, as
though made on and as of such date;

         (ii)  no Default has occurred and is continuing, or would result from
(A) such Borrowing, issuance or renewal or (B) in the case of any Borrowing or
issuance or renewal, from the application of the proceeds therefrom; and

        (iii)  for each Revolving Credit Advance or Swing Line Advance made by
the Swing Line Bank or issuance or renewal of any Letter of Credit, (A) the sum
of the Loan Values of the Borrowing Base Assets equals or exceeds the aggregate
principal amount of the Revolving Credit Advances plus Swing Line Advances plus
Letter of Credit Advances to be outstanding plus the aggregate Available Amount
of all Letters of Credit to be outstanding after giving effect to such Advance
or issuance or renewal, respectively, and (B) before and after giving effect to
such Advance, issuance or renewal, the Parent Guarantor shall be in compliance
with the covenants contained in Section 5.04, together with supporting
information in form satisfactory to the Administrative Agent showing the
computations used in determining compliance with such covenants;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

        SECTION 3.03.    Determinations Under Section 3.01.    For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party's ratable portion of such Borrowing.

43

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES


        SECTION 4.01.    Representations and Warranties of the Loan
Parties.    Each Loan Party represents and warrants as follows:

        (a)   Each Loan Party and each of its Subsidiaries and each general
partner or managing member, if any, of each Loan Party (i) is a corporation,
limited liability company or partnership duly incorporated, organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, (ii) is duly qualified and in good
standing as a foreign corporation, limited liability company or partnership in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed would not be reasonably likely to have
a Material Adverse Effect and (iii) has all requisite corporate, limited
liability company or partnership power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted. Since December 31, 1998, which is the date from
which the Parent Guarantor first qualified as a REIT under the Internal Revenue
Code, the Parent Guarantor has at all times maintained its qualification as a
REIT under the Internal Revenue Code. All of the outstanding Equity Interests in
the Parent Guarantor have been validly issued, are fully paid and
non-assessable, all of the general partner Equity Interests in the Borrower are
owned by the Parent Guarantor, and all such general partner Equity Interests are
owned by the Parent Guarantor free and clear of all Liens.

        (b)   Set forth on Schedule 4.01(b) hereto is a complete and accurate
list of all Subsidiaries of each Loan Party, showing as of the date hereof (as
to each such Subsidiary) the jurisdiction of its incorporation, organization or
formation, the number of shares (or the equivalent thereof) of each class of its
Equity Interests authorized, and the number outstanding, on the date hereof and
the percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares (or the equivalent
thereof) covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the date hereof. All of the outstanding Equity
Interests in each Loan Party's Subsidiaries has been validly issued, are fully
paid and non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens.

        (c)   The execution and delivery by each Loan Party and of each general
partner or managing member (if any) of each Loan Party of each Loan Document to
which it is or is to be a party, and the performance of its obligations
thereunder, and the consummation of the IPO, the Recapitalization and the
transactions contemplated by the Loan Documents, are within the corporate,
limited liability company or partnership powers of such Loan Party, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any material contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument binding on or affecting any Loan Party, any of
its Subsidiaries or any of their properties, or any general partner or managing
member of any Loan Party or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

44

--------------------------------------------------------------------------------




        (d)   No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party or any general partner or managing member of any
Loan Party of any Loan Document to which it is or is to be a party or for the
consummation of the IPO, the Recapitalization or the transactions contemplated
by the Loan Documents, (ii) the grant by any Loan Party (or the general partner
or managing member of such Loan Party) of the Liens granted by it pursuant to
the Collateral Documents, (iii) other than filing such Mortgages and Certificate
of Title Registrations not required to be filed hereunder or under the other
Loan Documents, the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or, (iv) the
exercise by the Administrative Agent, the Collateral Agent or any Lender Party
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for the authorizations,
approvals, actions, notices and filings listed on Schedule 4.01(d) hereto, all
of which have been duly obtained, taken, given or made and are in full force and
effect.

        (e)   This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party and general partner or managing member (if any) of each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms.

        (f)    There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries or any general partner or
managing member (if any) of any Loan Party, including any Environmental Action,
pending or threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the IPO, the
Recapitalization or the transactions contemplated by the Loan Documents, and
there has been no adverse change in the status, or financial effect on any Loan
Party or any of its Subsidiaries or any general partner or managing member (if
any) of any Loan Party, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

        (g)   The Consolidated balance sheets of the Parent Guarantor and its
Subsidiaries as at December 31, 2002 and the related Consolidated statements of
income and Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an unqualified
opinion of PricewaterhouseCoopers LLP, independent public accountants, and the
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as at
September 30, 2003, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the nine months then ended, duly certified by the Chief
Financial Officer of the Parent Guarantor, copies of which have been furnished
to each Lender Party, fairly present, subject, in the case of said balance sheet
as at September 30, 2003, and said statements of income and cash flows for the
nine months then ended, to year-end audit adjustments, the Consolidated
financial condition of the Parent Guarantor and its Subsidiaries as at such
dates and the Consolidated results of operations of the Parent Guarantor and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, and
since December 31, 2002, there has been no Material Adverse Change.

        (h)   The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(x) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor's best estimate of its future financial performance.

45

--------------------------------------------------------------------------------




        (i)    Neither the Information Memorandum nor any other information,
exhibit or report furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

        (j)    No Loan Party is engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance or drawings under any Letter of Credit will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

        (k)   Neither any Loan Party nor any of its Subsidiaries nor any general
partner or managing member of any Loan Party, as applicable, is an "investment
company", or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended. Without limiting the generality of the
foregoing, each Loan Party and each of its Subsidiaries and each general partner
or managing member of any Loan Party, as applicable: (i) is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (ii) is not engaged in, does not propose to engage in and does not hold
itself out as being engaged in the business of (A) investing, reinvesting,
owning, holding or trading in securities or (B) issuing face-amount certificates
of the installment type; (iii) does not own or propose to acquire investment
securities (as defined in the Investment Company Act of 1940, as amended) having
a value exceeding forty percent (40%) of the value of such company's total
assets (exclusive of government securities and cash items) on an unconsolidated
basis; (iv) has not in the past been engaged in the business of issuing
face-amount certificates of the installment type; and (v) does not have any
outstanding face-amount certificates of the installment type. Neither any Loan
Party nor any of its Subsidiaries nor any general partner or managing member of
any Loan Party or Subsidiary of a Loan Party that is a partnership or a limited
liability company, as applicable, is a "holding company", or a "subsidiary
company" of a "holding company", or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company", as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended. Neither the making of
any Advances, nor the issuance of any Letters of Credit, nor the application of
the proceeds or repayment thereof by the Borrower, nor the consummation of the
other transactions contemplated by the Loan Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

        (l)    Neither any Loan Party nor any of its Subsidiaries is a party to
any indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate, partnership, membership or
other governing restriction that would be reasonably likely to have a Material
Adverse Effect.

        (m)  Other than filing such Mortgages and Certificate of Title
Registrations not required to be filed hereunder or under the other Loan
Documents, as applicable, all filings and other actions necessary to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral, securing
the payment of the Secured Obligations, and all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

        (n)   Set forth on Schedule 4.01(n) hereto is a complete and accurate
list of all Existing Debt (other than Surviving Debt), showing as of the date
hereof the obligor and the principal amount outstanding thereunder.

46

--------------------------------------------------------------------------------




        (o)   Set forth on Schedule 4.01(o) hereto is a complete and accurate
list of all Surviving Debt, showing as of the date hereof the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.

        (p)   Set forth on Schedule 4.01(p) hereto is a complete and accurate
list of all Liens on the property or assets of any Loan Party or any of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.

        (q)   Set forth on Schedule 4.01(q) hereto is a complete and accurate
list of all Manufactured Home Communities owned by any Loan Party or any of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book value thereof. Each Loan
Party or such Subsidiary has good, marketable and insurable fee simple title to
such Manufactured Home Communities, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.

        (r)   Set forth on Schedule 4.01(r) hereto is a complete and accurate
list of all leases of real property under which any Loan Party or any of its
Subsidiaries is the lessee, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

        (s)   (i) Except as otherwise set forth on Part I of Schedule 4.01(s)
hereto, the operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without material ongoing
obligations or costs, and to the knowledge of each Loan Party or any of its
Subsidiaries, no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

         (ii)  Except as otherwise set forth on Part II of Schedule 4.01(s)
hereto, none of the properties currently or to the knowledge of each Loan Party
and any of its Subsidiaries, formerly owned or operated by any Loan Party or any
of its Subsidiaries is listed or to the knowledge of each Loan Party and any of
its Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property; any
and all asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries is in good condition
and is arranged in accordance with Environmental Laws; and Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries in a
manner that could reasonably be expected to result in a material liability.

        (iii)  Except as otherwise set forth on Part III of Schedule 4.01(s)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

        (t)    Each Loan Party and each Subsidiary is in compliance with the
requirements of all Laws (including, without limitation, the Securities Act and
the Securities Exchange Act, and the applicable rules and regulations
thereunder, state securities law and "Blue Sky" laws) applicable to

47

--------------------------------------------------------------------------------




it and its business, where the failure to so comply could reasonably be expected
to have a Material Adverse Effect.

        (u)   Neither the business nor the properties of any Loan Party or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

        (v)   Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

        (w)  Each Loan Party is individually and together with its Subsidiaries,
Solvent.

        (x)   Except as set forth on Schedule 4.01(x), no Loan Party has made
any extension of credit to any of its directors or executive officers in
contravention of any applicable restrictions set forth in Section 402(a) of
Sarbanes-Oxley.

        (y)   Set forth on Schedule 4.01(y) hereto is a complete and accurate
list of all Excluded Subsidiaries and their respective Excluded Subsidiary
Agreements existing on the date hereof.

        (z)   (i) Set forth on Schedule 4.01(z) hereto is a complete and
accurate list of all Plans and Welfare Plans.

         (ii)  No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan that has resulted in or is reasonably expected to
result in a material liability of any Loan Party or any ERISA Affiliate.

        (iii)  Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Lender Parties, is complete
and accurate and fairly presents the funding status of such Plan, and since the
date of such Schedule B there has been no material adverse change in such
funding status.

        (iv)  Neither any Loan Party nor any ERISA Affiliate has contributed to
or been required to contribute to any Multiemployer Plan within the past six
years prior to the date hereof.

         (v)  Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.


ARTICLE V
COVENANTS OF THE LOAN PARTIES


        SECTION 5.01.    Affirmative Covenants.    So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

        (a)    Compliance with Laws, Etc.    Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970; provided, however, that the
failure to comply with the provisions of this Section 5.01(a) shall not
constitute a default

48

--------------------------------------------------------------------------------

hereunder so long as such non-compliance is the subject of a Good Faith Contest
or would not reasonably be expected to have a Material Adverse Effect.

        (b)    Payment of Taxes, Etc.    Pay and discharge, and cause each of
its Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.

        (c)    Compliance with Environmental Laws.    Comply, and cause each of
its Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

        (d)    Maintenance of Insurance.    Maintain, and cause each of its
Subsidiaries to maintain, insurance (including, with respect to the Borrowing
Base Assets, the insurance required by the terms of the Mortgages) with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Loan Party or such Subsidiaries operate.

        (e)    Preservation of Partnership or Corporate Existence,
Etc.    Preserve and maintain, and cause each of its Subsidiaries to preserve
and maintain, its existence (corporate or otherwise), rights (charter and
statutory), permits, licenses, approvals and franchises except, in the case of
Subsidiaries of the Borrower only, if in the reasonable business judgment of
such Subsidiary it is in its best economic interest not to preserve and maintain
such rights or franchises and such failure to preserve and maintain such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).

        (f)    Visitation Rights.    At any reasonable time and from time to
time, permit any of the Agents or Lender Parties, or any Agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
any Loan Party and any of its Subsidiaries with any of their general partners,
managing members, officers or directors and with their independent certified
public accountants.

        (g)    Keeping of Books.    Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with GAAP.

        (h)    Maintenance of Properties, Etc.    Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so would not have a Material Adverse Effect.

49

--------------------------------------------------------------------------------




        (i)    Transactions with Affiliates and Excluded
Subsidiaries.    Conduct, and cause each of its Subsidiaries to conduct, all
transactions otherwise permitted under the Loan Documents with any of their
Affiliates (other than any Loan Party) or with any Excluded Subsidiary on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm's-length transaction with a
Person not an Affiliate.

        (j)    Covenant to Guarantee Obligations and Give Security.    (i) Upon
the earlier to occur of (y) the Company Debt Service Ratio being less than or
equal to 1.25:1.00 and (z) the occurrence of an Event of Default (either such
event, a "Collateral Trigger Event"), then each applicable Loan Party shall, in
each case at its expense:

        (A)  as promptly as practicable take, and cause each of its Subsidiaries
to take, and hereby acknowledges that the Collateral Agent or the Unit
Collateral Agent, as the case may be, may immediately take, whatever action,
whether pursuant to the Collateral Sub-Agency Agreement or otherwise (including,
without limitation, the recording of instruments, the filing of Uniform
Commercial Code financing statements and Certificate of Title Registrations, the
giving of notices, the delivery of opinions of counsel in form and substance
satisfactory to the Collateral Agent and other actions) as may be necessary or
advisable in the opinion of the Collateral Agent to vest, and confirm the
vesting, in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and subsisting first priority Liens on the Assets
purported to be subject to the Mortgages, pledges, assignments, security
agreements and security agreement supplements delivered pursuant to Section 3.01
or pursuant to this Section 5.01(j), enforceable against all third parties in
accordance with their terms,

        (B)  within 10 days after the request of the Collateral Agent (acting in
its sole discretion or at the direction of the Required Lenders acting in their
sole discretion) made at any time following the occurrence of such Collateral
Trigger Event, furnish to the Collateral Agent account control agreements duly
executed by each bank or other financial institution at which the Borrower or
any of its Subsidiaries maintains an account in substantially the form of
Exhibit A to the ARC Housing Security Agreement or Exhibit B to the Primary
Security Agreement, as the case may be, or otherwise in form and substance
satisfactory to the Collateral Agent and its counsel, and

        (C)  upon the request of the Collateral Agent (acting in its sole
discretion or at the direction of the Required Lenders acting in their sole
discretion), promptly implement (i) a lockbox account into which tenants or
subtenants, as applicable, of all Manufactured Home Rental Units and (ii) such
other lockbox accounts into which tenants of all Manufactured Home Communities
that constitute Borrowing Base Assets, in each case, will be required to make
payments directly to Citibank, N.A. or one or more banks acceptable to the
Collateral Agent that have accepted the assignment of such accounts to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Agreements.

         (ii)  Within 10 days after any Excluded Subsidiary Agreement terminates
or otherwise becomes ineffective as to the Excluded Subsidiary party to such
agreement, cause such Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit C hereto, or such other guaranty supplement in form and substance
satisfactory to the Administrative Agent, guaranteeing the Obligations of the
other Loan Parties under the Loan Documents, unless such Excluded Subsidiary
shall incur Non-Recourse Debt permitted under Section 5.02(b)(ii)(G) within
90 days after the termination of such Excluded Subsidiary Agreement, and in such
case the agreement in respect of such Non-Recourse Debt shall be deemed to be an
Excluded Subsidiary Agreement and the Borrower shall, or cause such Excluded
Subsidiary to, promptly deliver to the Administrative Agent (x) a copy of such
agreement in respect of such Non-Recourse Debt and (y) an amended
Schedule 4.01(y) that sets forth such agreement in respect of such Non-Recourse
Debt opposite the name of such Excluded Subsidiary.

50

--------------------------------------------------------------------------------

        (iii)  Within 10 days after the formation or acquisition of any new
direct or indirect Subsidiary by any Loan Party, cause each such Subsidiary
(other than a Subsidiary (x) that is prohibited by the terms of any loan
agreement or indenture or other material agreement to which it is a party from
providing guarantees of the Obligations of the Loan Parties under the Loan
Documents or (y) that is being formed for the purpose of incurring Non-Recourse
Debt permitted under Section 5.02(b)(ii)(G) in respect of Assets that are not
Borrowing Base Assets (any Subsidiary described in clauses (x) or (y) of this
parenthetical, a "Limited Subsidiary")), and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit C hereto, or such other guaranty supplement in form and
substance satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties' Obligations under the Loan Documents, provided that upon the formation
or acquisition of any Limited Subsidiary, each such Limited Subsidiary shall be
deemed to be an Excluded Subsidiary and each such loan agreement or indenture or
other material agreement that restricts such Limited Subsidiary from providing
guarantees of the Obligations of the Loan Parties under the Loan Documents shall
be deemed to be an Excluded Subsidiary Agreement, and the Borrower shall, or
cause such Limited Subsidiary to, promptly deliver to the Administrative Agent
(1) copies of such agreements or indentures in respect of such Non-Recourse Debt
and (2) an amended Schedule 4.01(y) that sets forth such agreements or
indentures in respect of such Non-Recourse Debt opposite the name of such
Limited Subsidiary.

        (iv)  Upon the request by the Borrower that any additional Manufactured
Home Community (a "Proposed Borrowing Base Community") be included as a
Borrowing Base Asset, if such Proposed Borrowing Base Community, in the judgment
of the Collateral Agent, shall not already be subject to a perfected first
priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, in each case at the Borrower's expense:

        (A)  within 10 days after such request, furnish to the Collateral Agent
(1) a description, in detail satisfactory to the Collateral Agent, of the
Proposed Borrowing Base Community, (2) each of the items set forth in Sections
3.01(a)(ii), (iii) and (xii) and Section 5.01(s), mutatis mutandis, in each case
in respect of such Proposed Borrowing Base Community and (3) a revised
Schedule II hereto reflecting the addition of such Proposed Borrowing Base
Community, provided that for purposes of the definition of Borrowing Base
Assets, such revised Schedule II shall become effective only upon satisfaction
of each of the conditions set forth in this Section 5.01(j)(iv), and

        (B)  as promptly as possible, furnish to the Collateral Agent such other
approvals, opinions or documents as any Lender Party through the Administration
Agent may reasonably request.

         (v)  Upon the request by the Borrower that any additional Manufactured
Home Rental Unit (a "Proposed Borrowing Base Unit") be included as a Borrowing
Base Asset, if such Proposed Borrowing Base Unit, in the judgment of the
Collateral Agent, shall not already be subject to a perfected first priority
Lien in favor of the Collateral Agent for the benefit of the Secured Parties, in
each case at the Borrower's expense:

        (A)  within 10 days after such request, furnish to the Collateral Agent
(1) a description, in detail satisfactory to the Collateral Agent, of the
Proposed Borrowing Base Unit (including a revised Schedule III to the ARC
Housing Security Agreement reflecting the addition of such Proposed Borrowing
Base Unit), (2) to the extent not theretofore provided, each of the items of the
type set forth in Section 3.01(a)(iv) in respect of such Proposed Borrowing Base
Unit and (3) evidence reasonably satisfactory to the Collateral Agent that the
certificate of title of such Proposed Borrowing Base Unit has been delivered to
the Unit Collateral Agent in accordance with the terms of the Collateral
Sub-Agency Agreement and that such certificate of title is free and clear of any
Lien (or notation of a Lien) thereon (other than a Lien or notation of a Lien in
favor of the

51

--------------------------------------------------------------------------------

Collateral Agent for the benefit of the Secured Parties) and, if after the
occurrence of a Collateral Trigger Event, such other items as may be necessary
or advisable in the opinion of the Unit Collateral Agent or the Collateral Agent
to vest in the Unit Collateral Agent or the Collateral Agent (or any
representative of either of them designated by either of them), as the case may
be, valid and subsisting first priority Liens on such Proposed Borrowing Base
Unit,

        (B)  within 10 days after such request (to the extent not theretofore
provided), duly execute and deliver, or cause the applicable Subsidiary to duly
execute and deliver, to the Collateral Agent such pledges, assignments, security
agreements and security agreement supplements, as specified by and in form and
substance satisfactory to the Collateral Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and sufficient
in the judgment of the Unit Collateral Agent or the Collateral Agent to create
for the benefit of the Unit Collateral Agent or the Collateral Agent (or in any
representative of either of them designated by either of them), as the case may
be, valid and subsisting Liens on such Proposed Borrowing Base Unit, and

        (C)  as promptly as possible, take, and cause such Subsidiary to take,
such other actions as may be contemplated by or required under the Collateral
Sub-Agency Agreement and the ARC Housing Security Agreement.

        (vi)  At any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
any Agent may deem necessary or desirable in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such guaranties, Mortgages, pledges,
assignments, security agreements and security agreement supplements.

        (k)    Further Assurances.    (i) Promptly upon request by any Agent, or
any Lender Party through the Administrative Agent, correct, and cause each of
its Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

         (ii)  Promptly upon request by any Agent, or any Lender Party through
the Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party's or any of its
Subsidiaries' properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

        (iii)  Promptly upon the request of the Administrative Agent, deliver to
the Collateral Agent a recent Appraisal of each Borrowing Base Asset, including,
without limitation, each Manufactured Home Community, provided that the Loan
Parties shall be required to comply with only one such request by the
Administrative Agent per calendar year.

        (l)    Performance of Material Contracts.    Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its terms, take all

52

--------------------------------------------------------------------------------

such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so.

        (m)    Compliance with Terms of Leaseholds.    Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.

        (n)    Interest Rate Hedging.    Enter into prior to the Closing Date,
and maintain at all times thereafter, interest rate Hedge Agreements (i) with
Persons acceptable to the Administrative Agent, (ii) providing either an
interest-rate swap for a fixed rate of interest acceptable to the Administrative
Agent or and interest-rate cap at an interest rate acceptable to the
Administrative Agent, (iii) covering a notional amount equal to the amount, if
any, by which (A) 75% of Consolidated Debt for Borrowed Money of the Parent
Guarantor exceeds (B) all Debt for Borrowed Money of the Parent Guarantor and
its Subsidiaries then accruing interest at a fixed rate acceptable to the
Administrative Agent and (iv) otherwise on terms and conditions acceptable to
the Administrative Agent.

        (o)    Maintenance of REIT Status.    In the case of the Parent
Guarantor, at all times, conduct its affairs and the affairs of its Subsidiaries
in a manner so as to continue to qualify as a REIT and elect to be treated as a
REIT.

        (p)    NYSE Listing.    In the case of the Parent Guarantor, at all
times (i) cause its common shares to be duly listed on the New York Stock
Exchange and (ii) timely file all reports required to be filed by it in
connection therewith.

        (q)    Sarbanes-Oxley.    Comply at all times with all applicable
provisions of Section 402(a) of Sarbanes-Oxley.

        (r)    Cash Concentration Accounts.    Maintain, and cause each of its
Subsidiaries (including, without limitation, ARC Housing LLC) to maintain, main
cash concentration accounts with Citibank, N.A. (or such other bank or financial
institution that has executed and delivered an account control agreement with
respect to each such concentration account to the Collateral Agent in form and
substance satisfactory to the Collateral Agent) into which all income and
revenue received in respect of Manufactured Home Rental Units shall be
deposited.

        (s)    Title Insurance, Surveys and Legal Opinions.    Deliver to the
Collateral Agent within 45 days after the Closing Date (provided that such time
period may be extended by up to an additional 30 days in the Administrative
Agent's sole discretion):

          (i)  signed copies of favorable opinions, addressed to the
Administrative Agent and the other Secured Parties, of local counsel for the
Loan Parties in substantially the form of Exhibit E-6 hereto and as to such
other matters as any Lender Party through the Collateral Agent may reasonably
request,

53

--------------------------------------------------------------------------------





         (ii)  fully paid American Land Title Association Lender's Extended
Coverage title insurance policies (the "Mortgage Policies") in form and
substance, with endorsements (including zoning endorsements where available) and
in amounts reasonably acceptable to the Collateral Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Collateral Agent,
evidencing the recordation of the Mortgages and insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics' and
materialmen's Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics' and materialmen's
Liens) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably deem necessary or desirable, and with respect to any such
property located in a State in which a zoning endorsement is not available, a
zoning compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent, and

        (iii)  American Land Title Association/American Congress on Surveying
and Mapping form surveys for which all necessary fees have been paid, dated not
earlier than 45 days before the date of their delivery to the Collateral Agent,
certified to the Collateral Agent and the issuer of the Mortgage Policies in a
manner reasonably satisfactory to the Collateral Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Collateral Agent, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
reasonably acceptable to the Collateral Agent.

        (t)    Manufactured Home Rental Unit Certificates of Title.    Deliver
to the Collateral Agent as promptly as practicable and in any event within
90 days after the Closing Date (provided that such time period may be extended
by up to an additional 90 days in the Administrative Agent's sole discretion)
evidence that not less than 85% of the certificates of title pertaining to those
Manufactured Home Rental Units that could constitute Borrowing Base Assets have
been delivered to the Unit Collateral Agent to be held in accordance with the
terms of the Collateral Sub-Agency Agreement and that no such certificate of
title is subject to any Lien or contains any notation of a Lien thereon (other
than a Lien or notation of a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties).

        SECTION 5.02.    Negative Covenants.    So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

        (a)    Liens, Etc.    Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character (including,
without limitation, accounts) whether now owned or hereafter acquired, or sign
or file or suffer to exist, or permit any of its Subsidiaries to sign or file or
suffer to exist, under the Uniform Commercial Code of any jurisdiction, a
financing statement that names such Loan Party or any of its Subsidiaries as
debtor, or sign or suffer to exist, or permit any of its Subsidiaries to sign or
suffer to exist, any security agreement authorizing any secured party thereunder
to file such financing statement, or assign, or permit any of its Subsidiaries
to assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

          (i)  Liens created under the Loan Documents;

         (ii)  Permitted Liens;

        (iii)  Liens described on Schedule 4.01(p) hereto;

        (iv)  purchase money Liens upon or in equipment acquired or held by such
Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of

54

--------------------------------------------------------------------------------




any such equipment to be subject to such Liens, or Liens existing on any such
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the equipment being acquired, and no such extension, renewal
or replacement shall extend to or cover any property not theretofore subject to
the Lien being extended, renewed or replaced; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this
clause (iv) shall not exceed the amount permitted under Section 5.02(b)(ii)(B)
at any time outstanding;

         (v)  Liens arising in connection with Capitalized Leases permitted
under Section 5.02(b)(ii)(C), provided that no such Lien shall extend to or
cover any Collateral or assets other than the assets subject to such Capitalized
Leases;

        (vi)  Liens on property of a Person existing at the time such Person is
merged into or consolidated with any Loan Party or any Subsidiary of any Loan
Party or becomes a Subsidiary of any Loan Party, provided that such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or acquired by such Loan
Party or such Subsidiary;

       (vii)  other Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G), provided that no such Lien shall extend to or cover any
Collateral; and

      (viii)  the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

        (b)    Debt.    Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Debt,
except:

          (i)  in the case of any Loan Party or any Subsidiary of a Loan Party,
Debt owed to any other Loan Party or any wholly-owned Subsidiary of any Loan
Party (other than an Excluded Subsidiary), provided that, in each case, such
Debt (y) shall be on terms acceptable to the Administrative Agent and (z) shall
be evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;

         (ii)  in the case of each Loan Party (other than the Parent Guarantor)
and its Subsidiaries,

        (A)  Debt under the Loan Documents,

        (B)  Debt secured by Liens permitted by Section 5.02(a)(iv) not to
exceed in the aggregate $5,000,000 at any time outstanding,

        (C)  (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at
any time outstanding, and (2) in the case of Capitalized Leases to which any
Subsidiary of a Loan Party is a party, Debt of such Loan Party of the type
described in clause (i) of the definition of "Debt" guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases,

        (D)  the Surviving Debt described on Schedule 4.01(o) hereto and any
Refinancing Debt, extending, refunding or refinancing such Surviving Debt,

        (E)  Debt in respect of Hedge Agreements entered into by the Borrower
and designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred in the ordinary course of business and consistent with prudent
business practice,

55

--------------------------------------------------------------------------------




        (F)  unsecured Debt incurred in the ordinary course of business for
borrowed money, maturing within one year from the date created, and aggregating,
on a Consolidated basis, not more than $5,000,000 at any one time outstanding,
and

        (G)  Non-Recourse Debt (including, without limitation, the JV Pro Rata
Share of Non-Recourse Debt of any Joint Venture) the incurrence of which would
not result in a Default under Section 5.04 or any other provision of this
Agreement;

        (iii)  in the case of the Parent Guarantor, Debt under the Loan
Documents and under Customary Carve-Out Agreements;

        (iv)  in the case of Enspire Finance LLC, ARC Dealership, Inc. and the
Borrower, Debt under the Consumer Finance Credit Facilities not to exceed
$250,000,000 in the aggregate at any time outstanding; and

         (v)  endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

        (c)    Change in Nature of Business.    Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; or engage in, or permit any of its Subsidiaries
to engage in, any business other than ownership, development and management of
commercial real estate properties in the United States consistent in quality
with the Manufactured Home Communities, and other business activities incidental
thereto.

        (d)    Mergers, Etc.    Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Subsidiaries
to do so; provided, however, that (i) any Subsidiary of a Loan Party may merge
or consolidate with or into, or dispose of assets to, any other Subsidiary of
such Loan Party (provided that if one or more Subsidiaries is also a Loan Party,
any such Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any other Person so long as such Loan Party or another Loan
Party is the surviving entity, provided, in each case, that no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom. Notwithstanding any other provision of this Agreement,
(y) any Subsidiary of a Loan Party (other than the Borrower) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or another Loan Party, provided that (A) no Collateral Trigger Event
shall have occurred and no Default or Event of Default shall have occurred and
be continuing at the time of such proposed transaction and (B) no Collateral
Trigger Event, Default or Event of Default would result therefrom, and (z) any
Loan Party or Subsidiary of a Loan Party shall be permitted to effect any
Transfer of Assets through the sale of Equity Interests in the Subsidiary of
such Loan Party that owns such Assets so long as Section 5.02(e) would otherwise
permit the Transfer of all Assets owned by such Subsidiary at the time of such
sale of Equity Interests.

        (e)    Sales, Etc. of Assets.    (i) In the case of the Parent
Guarantor, sell, lease, transfer or otherwise dispose of, or grant any option or
other right to purchase, lease or otherwise acquire any assets and (ii) in the
case of the Loan Parties (other than the Parent Guarantor), sell, lease (other
than enter into Tenancy Leases), transfer or otherwise dispose of, or grant any
option or other right to purchase, lease (other than any option or other right
to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire (each action
described in clause (ii) of this subsection (e) being a "Transfer"), any Asset
or Assets (or any Equity Interests in connection therewith) other than:

        (A)  (1) the Transfer of any Asset or Assets that are not Borrowing Base
Assets from any Loan Party to another Loan Party or from a Subsidiary of a Loan
Party to another

56

--------------------------------------------------------------------------------

Subsidiary of such Loan Party or any other Loan Party or (2) the Transfer of any
Asset or Assets (other than Transfers of Manufactured Home Rental Units
permitted pursuant to clause (B) below) of which the aggregate Asset Value, when
added to the Asset Values of all other Assets (other than Manufactured Home
Rental Units the Transfer of which was permitted pursuant to clause (B) below)
that had been the subject of any previous Transfer (as determined at the time of
each such Transfer), is less than 20% of Total Asset Value at such time, and

        (B)  the Transfer of any Manufactured Home Rental Unit in the ordinary
course of business and in accordance with Section 9(e) of the ARC Housing
Security Agreement,

provided that (1) no Transfer of any Borrowing Base Asset that is a Manufactured
Home Community shall be permitted without the prior written consent of the
Required Lenders acting in their sole discretion, (2) in the case of any
Transfer described in clause (A) above, the Loan Parties are in compliance with
the covenants contained in Section 5.04 (both before and after giving effect to
such Transfer), as evidenced by a certificate of the Chief Financial Officer (or
such person performing similar functions) of the Borrower delivered to the
Administrative Agent prior to such Transfer demonstrating such compliance and
that the Transfer does not otherwise cause or result in a Default, Event of
Default or Collateral Trigger Event and (3) following the occurrence of any
Collateral Trigger Event, no Transfer of any Borrowing Base Asset that is a
Manufactured Home Rental Unit shall be permitted without the prior written
consent of the Required Lenders acting in their sole discretion unless such
Transfer is made pursuant to the terms of a contract for the sale thereof
entered into prior to the occurrence of such Collateral Trigger Event in the
ordinary course of business of the Borrower and its Subsidiaries on market terms
with a Person that is not an Affiliate of a Loan Party or any Subsidiary of a
Loan Party.

        (f)    Investments in Other Persons.    Make or hold, or permit any of
its Subsidiaries to make or hold, any Investment in any Person other than:

          (i)  Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
wholly-owned Subsidiaries and, in the case of the Loan Parties (other than the
Parent Guarantor) and their respective Subsidiaries, Investments in Assets
(including by asset or Equity Interest acquisitions), in each case subject,
where applicable, to the limitations set forth in Section 5.02(f)(iv);

         (ii)  Investments in Cash Equivalents;

        (iii)  Investments consisting of intercompany Debt permitted under
Section 5.02(b)(i);

        (iv)  Investments consisting of the following items so long as (y) the
aggregate amount outstanding, without duplication, of all Investments described
in this subsection does not exceed, at any time, 15% of Total Asset Value at
such time, and (z) the aggregate amount of each of the following items of
Investments does not exceed the specified percentage of Total Asset Value set
forth below:

        (A)  loans, advances and extensions of credit to any Person (other than
an officer or director of the Parent Guarantor and its Subsidiaries) using
proceeds of Debt permitted under Section 5.02(b)(iv),

        (B)  loans, advances and extensions of credit to any Person (other than
an officer or director of the Parent Guarantor and its Subsidiaries) so long as
the aggregate amount of such Investments does not at any time exceed 2.5% of
Total Asset Value at such time, in each case after giving effect to such
Investments,

        (C)  unimproved real estate, so long as the aggregate amount of such
Investment, calculated on the basis of cost, does not at any time exceed 1.5% of
Total Asset Value at such time,

        (D)  Development Property that is being constructed or developed as a
Manufactured Home Community, but is not yet completed (including such assets
that such Person has

57

--------------------------------------------------------------------------------




contracted to purchase for development with or without options to terminate the
purchase agreement), so long as the aggregate amount of such Investment,
calculated on the basis of the greater of actual cost or budgeted cost, does not
at any time exceed 2.5% of Total Asset Value at such time,

        (E)  Investments outstanding on the date hereof in Subsidiaries that are
Excluded Subsidiaries or Subsidiaries that are not wholly-owned Subsidiaries of
any Loan Party and additional Investments after the date hereof in Subsidiaries
that are Excluded Subsidiaries or Subsidiaries that are not wholly-owned
Subsidiaries of any Loan Party so long as the aggregate amount of such
additional Investments outstanding does not at any time exceed 10% of Total
Asset Value at such time, and

        (F)  Investments in Joint Ventures of any Loan Party so long as the
aggregate amount of such Investments outstanding does not at any time exceed
(i) 5% of Total Asset Value at any time during which the Leverage Ratio exceeds
60%, or (ii) 10% of Total Asset Value at any time during which the Leverage
Ratio does not exceed 60%; and

         (v)  Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(ii)(E).

        (g)    Restricted Payments.    In the case of the Parent Guarantor only,
declare or pay any dividends, purchase, redeem, retire, defease or otherwise
acquire for value any of its Equity Interests now or hereafter outstanding,
return any capital to its stockholders, partners or members (or the equivalent
Persons thereof) as such, make any distribution of assets, Equity Interests,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such; provided, however, that the Parent
Guarantor may declare and pay dividends or make other distributions of common
stock or cash only (i) so long as no Default or Event of Default shall have
occurred and be continuing, (y) in an aggregate amount not to exceed (1) during
any four consecutive fiscal quarters of the Parent Guarantor occurring from and
after April 1, 2003, 90% of Funds From Operations for such four fiscal quarter
period, plus (2) $30,000,000 in the aggregate during the four fiscal quarters of
the Parent Guarantor ending March 31, 2005 so long as the dividend per share of
common stock of the Parent Guarantor does not change during such four fiscal
quarter period, or (z) as may otherwise be required to avoid the imposition of
income or excise taxes on the Parent Guarantor, and (ii) so long as no Default
or Event of Default of the type described in Sections 6.01(a) or (e) shall have
occurred and be continuing, as may be required to comply with Section 5.01(o).

        (h)    Amendments of Constitutive Documents.    Amend, or permit any of
its Subsidiaries to amend, in each case in any material respect, its limited
partnership agreement, certificate of incorporation or bylaws or other
constitutive documents, provided that any amendment to any such constitutive
document that would be adverse to any of the Secured Parties shall be deemed
"material" for purposes of this Section.

        (i)    Accounting Changes.    Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.

        (j)    Speculative Transactions.    Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.

58

--------------------------------------------------------------------------------



        (k)    Payment Restrictions Affecting Subsidiaries.    Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents, (ii) any agreement or instrument
evidencing Surviving Debt, (iii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, and (iv) any Excluded Subsidiary Agreement.

        (l)    Amendment, Etc. of Material Contracts.    Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would impair the value of the
interest or rights of any Loan Party thereunder or that would impair the
interest or rights of the Administrative Agent or any Lender Party, or permit
any of its Subsidiaries to do any of the foregoing, in each case in a manner
that could reasonably be expected to have a Material Adverse Effect, in each
case taking into account the effect of any agreements that supplement or serve
to substitute for, in whole or in part, such Material Contract.

        (m)    Negative Pledge.    Enter into or suffer to exist, or permit any
of its Subsidiaries to enter into or suffer to exist, any agreement prohibiting
or conditioning the creation or assumption of any Lien upon any of its property
or assets (including, without limitation, any Borrowing Base Assets), except
(i) pursuant to the Loan Documents, (ii) pursuant to any Excluded Subsidiary
Agreement entered into in connection with any Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G), or (iii) in connection with (A) any Surviving Debt and
any Refinancing Debt extending, refunding or refinancing such Surviving Debt,
(B) any purchase money Debt permitted by Section 5.02(b)(ii)(B) solely to the
extent that the agreement or instrument governing such Debt prohibits a Lien on
the property acquired with the proceeds of such Debt, (C) any Capitalized Lease
permitted by Section 5.02(b)(ii)(C) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, or (D) any Debt
outstanding on the date any Subsidiary of the Borrower becomes such a Subsidiary
(so long as such agreement was not entered into solely in contemplation of such
Subsidiary becoming a Subsidiary of the Borrower).

        (n)    Parent Guarantor as Holding Company.    In the case of the Parent
Guarantor, not enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity Investments in the Borrower and its Subsidiaries; provided each such
Investment (A) shall be on terms acceptable to the Administrative Agent and
(B) shall be evidenced by stock certificates, promissory notes or instruments in
form and substance satisfactory to the Administrative Agent; (v) the maintenance
of any deposit accounts permitted or required pursuant to the Security
Agreements; (vi) engaging in any activity necessary to continue to qualify as a
REIT and (vii) activities incidental to each of the foregoing.

        (o)    Excluded Subsidiaries.    Enter into or suffer to exist, or
permit any Excluded Subsidiary to enter into or suffer to exist, any agreement
prohibiting or conditioning (i) the guaranty by such Excluded Subsidiary of the
Obligations of the Loan Parties under the Loan Documents or (ii) the creation or
assumption of any Lien upon any of such Excluded Subsidiary's property or
assets, except (x) as would be permitted under Section 5.02(m), (y) pursuant to
an Excluded Subsidiary Agreement in effect on the later of the Effective Date
and the date on which such Excluded

59

--------------------------------------------------------------------------------




Subsidiary becomes a Subsidiary of such Loan Party or (z) in connection with the
incurrence by such Excluded Subsidiary of Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G).

        (p)    Multiemployer Plans.    Neither any Loan Party nor any ERISA
Affiliate will contribute to or be required to contribute to any Multiemployer
Plan.

        SECTION 5.03.    Reporting Requirements.    So long as any Advance or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower will furnish to the Administrative Agent
for transmission to the Lender Parties in accordance with Section 9.02(b):

        (a)    Default Notice.    As soon as possible and in any event within
two days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer (or person
performing similar functions) of the Parent Guarantor setting forth details of
such Default or such event, development or occurrence and the action that the
Parent Guarantor has taken and proposes to take with respect thereto.

        (b)    Annual Financials.    As soon as available and in any event
within 90 days after the end of each Fiscal Year, a copy of the annual audit
report for such year for the Parent Guarantor and its Subsidiaries, including
therein Consolidated balance sheets of the Parent Guarantor and its Subsidiaries
as of the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
acceptable to the Required Lenders of PricewaterhouseCoopers LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders, together with (i) a certificate of such accounting firm to the Lender
Parties stating that in the course of the regular audit of the business of the
Parent Guarantor and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by such accountants in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer (or person performing similar functions) of the Parent
Guarantor stating that no Default has occurred and is continuing or, if a
default has occurred and is continuing, a statement as to the nature thereof and
the action that the Parent Guarantor has taken and proposes to take with respect
thereto.

        (c)    Quarterly Financials.    As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, Consolidated balance sheets of the Parent Guarantor and its Subsidiaries
as of the end of such quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Parent Guarantor and
its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or person performing similar functions) of the Parent Guarantor as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form satisfactory to the Administrative Agent of
the computations used by the Parent Guarantor in determining compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also

60

--------------------------------------------------------------------------------




provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.

        (d)    Borrowing Base Certificate.    As soon as available and in any
event within 45 days after the end of each fiscal quarter of the Parent
Guarantor, a Borrowing Base Certificate, as at the end of such fiscal quarter,
certified by the Chief Financial Officer (or person performing similar
functions) of the Parent Guarantor.

        (e)    Borrowing Base Financials.    As soon as available and in any
event within 15 days after the end of each month, financial information in
respect of all Borrowing Base Assets, in form and detail satisfactory to the
Administrative Agent.

        (f)    Annual Budgets.    As soon as available and in any event no later
than 45 days after the end of each Fiscal Year, forecasts prepared by management
of the Parent Guarantor, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a monthly basis
for the then current Fiscal Year and on an annual basis for each Fiscal Year
thereafter until the Termination Date.

        (g)    Material Litigation.    Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any adverse change in the status or the financial
effect on any Loan Party or any of its Subsidiaries of the Disclosed Litigation
from that described on Schedule 4.01(f) hereto.

        (h)    Securities Reports.    Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports that
any Loan Party or any of its Subsidiaries sends to its stockholders, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any governmental authority that may be substituted
therefor, or with any national securities exchange.

        (i)    Real Property.    As soon as available and in any event within
30 days after the end of each Fiscal Year, a report supplementing Schedules
4.01(q) and 4.01(r) hereto, including an identification of all owned and leased
real property disposed of by any Loan Party or any of its Subsidiaries during
such Fiscal Year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all real property acquired or leased by any Loan Party
or any of its Subsidiaries during such Fiscal Year and a description of such
other changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete.

        (j)    Environmental Conditions.    Give notice in writing to the
Administrative Agent (i) promptly upon obtaining knowledge of any material
violation of any Environmental Law affecting any Asset or the operations thereof
or the operations of any of its Subsidiaries, (ii) promptly upon obtaining
knowledge of any known release, discharge or disposal of any Hazardous Materials
at, from, or into any Asset which it reports in writing or is reportable by it
in writing to any governmental authority and which is material in amount or
nature or which could materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any notice of material violation of any
Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
may result in an Environmental Action, including a notice or claim of liability
or potential responsibility from any third party (including without limitation
any federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) such Loan Party's or any other Person's operation of any Asset,
(B) contamination on, from or into any Asset, or (C) investigation or
remediation of off-site locations at which such Loan Party or any of its
predecessors are alleged to have directly or indirectly disposed of Hazardous
Materials, or (iv) upon such Loan Party's obtaining knowledge that any expense
or loss has been incurred by such governmental authority in connection with the
assessment, containment,

61

--------------------------------------------------------------------------------




removal or remediation of any Hazardous Materials with respect to which such
Loan Party or any Joint Venture may be liable or for which a Lien may be imposed
on any Asset, provided that any of the events described in clauses (i) through
(iv) above would have a Material Adverse Effect or could reasonably be expected
to result in an Environmental Action with respect to any Borrowing Base Asset.

        (k)    Borrowing Base Asset Value.    Promptly after discovery of any
setoff, claim, withholdings or other defenses to which any Borrowing Base Assets
are subject, which (i) would have a material adverse effect on the value of such
Borrowing Base Asset, (ii) would have a Material Adverse Effect or (iii) with
respect to such Borrowing Base Asset, would constitute a Lien which is not a
Permitted Lien, provide the Administrative Agent with notice thereof.

        (l)    Other Information.    Promptly, such other information respecting
the business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.

        SECTION 5.04.    Financial Covenants.    So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

        (a)    Parent Guarantor Financial Covenants.    

        (i)    Maximum Total Leverage Ratio:    Maintain (A) at the end of each
fiscal quarter of the Parent Guarantor ending during any of the periods set
forth below and (B) on the date of each Advance occurring during any of the
periods indicated below (both before and after giving effect to such Advance), a
Leverage Ratio of less than the correlative ratio indicated:

Period


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  12/31/03 through 12/30/04   75.0 % 12/31/04 through 12/30/05   70.0 % 12/31/05
through 6/29/06   65.0 % 6/30/06 and thereafter   60.0 %

        (ii)    Minimum Tangible Net Worth:    Maintain at all times an excess
of Total Asset Value plus unrestricted cash and Cash Equivalents on hand over
Consolidated total liabilities, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $190,000,000 plus an amount equal to
75% of the proceeds of all issuances or sales of Equity Interests of the Parent
Guarantor or any of its Subsidiaries consummated following the Closing Date.

        (iii)    Minimum Company Debt Service Ratio:    Maintain (A) at the end
of each fiscal quarter of the Parent Guarantor ending during any of the periods
indicated below and (B) on the date of each Advance occurring during any of the
periods indicated below (both before and after giving effect to such Advance), a
Company Debt Service Ratio greater than the correlative ratio indicated:

Period


--------------------------------------------------------------------------------

  Company Debt Service Ratio

--------------------------------------------------------------------------------

12/31/03 through 12/30/04   1.50:1.00 12/31/04 through 6/29/06   1.75:1.00
6/30/06 and thereafter   2.00:1.00

        (iv)    Minimum Fixed Charge Coverage Ratio.    Maintain (A) at the end
of each fiscal quarter of the Parent Guarantor ending during any of the periods
indicated below and (B) on the date of each Advance occurring during any of the
periods indicated below (both before

62

--------------------------------------------------------------------------------

and after giving effect to such Advance), a Fixed Charge Coverage Ratio greater
than the correlative ratio indicated:

Period


--------------------------------------------------------------------------------

  Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

12/31/03 through 12/30/04   1.25:1.00 12/31/04 through 6/29/06   1.50:1.00
6/30/06 and thereafter   1.75:1.00

        (v)    Manufactured Home Rental Unit Net Operating Income.    Not permit
at any time the aggregate Net Operating Income in respect of all Manufactured
Home Rental Units at such time to exceed 20% of the aggregate Net Operating
Income in respect of all Assets at such time.

        All calculations described above in this Section 5.04(a) which pertain
to the fiscal quarter of the Parent Guarantor ending December 31, 2003 shall be
made on a pro forma basis after giving effect to the IPO and the
Recapitalization.

        (b)    Borrowing Base Financial Covenants.    

        (i)    Maximum Facility Exposure to Borrowing Base Asset Value:    Not
permit at any time (A) the Facility Exposure at such time to exceed the sum of
the Loan Values of all Borrowing Base Assets at such time or (B) the sum of the
Loan Values of all Borrowing Base Assets that are Manufactured Home Communities
to be less than 65% of the Facility Exposure at such time.

        (ii)    Minimum Borrowing Base Debt Service Coverage Ratio:    Maintain
(A) at the end of each fiscal quarter of the Parent Guarantor and (B) as of the
time of each Advance occurring during any of the periods indicated below (both
before and after giving effect to such Advance) a Borrowing Base Debt Service
Coverage Ratio of not less than 2.0:1.0.

        (iii)    Minimum Occupancy of Manufactured Home Communities:    Not
permit at any time the percentage of tenants or subtenants (in each case
exclusive of any Affiliates of the Loan Parties) paying rent and in occupancy of
the Pads in all Manufactured Home Communities constituting Borrowing Base
Assets, in the aggregate, to be less than 50%.


ARTICLE VI
EVENTS OF DEFAULT


        SECTION 6.01.    Events of Default.    If any of the following events
("Events of Default") shall occur and be continuing:

        (a)   (i) the Borrower shall fail to pay any principal of any Advance
when the same shall become due and payable or (ii) the Borrower shall fail to
pay any interest on any Advance, or any Loan Party shall fail to make any other
payment under any Loan Document, in each case under this clause (ii) within
three Business Days after the same becomes due and payable; or

        (b)   any representation or warranty made by any Loan Party (or any of
its officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

        (c)   the Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 2.14, 5.01(d), (e), (f), (i), (j), (n), (o),
(p) or (q), 5.02, 5.03 or 5.04; or

        (d)   any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 30 days after the
earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender Party; or

        (e)   (i) any Loan Party or any of its Subsidiaries shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any

63

--------------------------------------------------------------------------------




Hedge Agreement, an Agreement Value) of at least $10,000,000 either individually
or in the aggregate (such Debt, whether the obligation of one or more of the
Loan Parties or their respective Subsidiaries, and whether the subject of one or
more separate debt instruments or agreements, exclusive of Debt outstanding
hereunder is referred to herein as "Material Debt") but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
following the expiration of the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt or in such Hedge Agreement; or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) such event or condition shall remain unremedied or otherwise uncured for
a period of 30 days; or (iii) the maturity of any such Material Debt shall be
accelerated or any such Material Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Material Debt shall be required to be made, in each
case prior to the stated maturity thereof; or

        (f)    any Loan Party or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

        (g)   any judgments or orders, either individually or in the aggregate,
for the payment of money in excess of $10,000,000 shall be rendered against any
Loan Party or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party and the insurer covering full payment of such unsatisfied
amount and (B) such insurer, which shall be rated at least "A" by A.M. Best
Company, has been notified, and has not disputed the claim made for payment, of
the amount of such judgment or order; or

        (h)   any non-monetary judgment or order shall be rendered against any
Loan Party or any of its Subsidiaries that could have a Material Adverse Effect,
and there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

        (i)    any provision of any Loan Document after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to be valid and binding on or enforceable against any
Loan Party party to it, or any such Loan Party shall so state in writing; or

        (j)    any Collateral Document or financing statement after delivery
thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other than
pursuant to the terms thereof) cease to

64

--------------------------------------------------------------------------------




create a valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby; or

        (k)   a Change of Control shall occur; or

        (l)    any ERISA Event shall have occurred with respect to a Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Notes, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, (B) by notice to each party required under the terms of any agreement
in support of which a Letter of Credit is issued, request that all Obligations
under such agreement be declared to be due and payable and (C) by notice to each
Issuing Bank, direct such Issuing Bank to deliver a Default Termination Notice
to the beneficiary of each Letter of Credit issued by it, and each Issuing Bank
shall deliver such Default Termination Notices; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Bankruptcy Law, (y) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than Letter of
Credit Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit shall automatically be terminated and (z) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

        SECTION 6.02.    Actions in Respect of the Letters of Credit upon
Default.    If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent's office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding. If
at any time the Administrative Agent or the Issuing Bank determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Administrative Agent and the Lender Parties with
respect to the Obligations of the Loan Parties under the Loan Documents, or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent, as the case may be, determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.

65

--------------------------------------------------------------------------------



ARTICLE VII
GUARANTY


        SECTION 7.01.    Guaranty; Limitation of Liability.    (a) Each
Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor's liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is a guaranty of payment and not merely of collection.

        (b)   Each Guarantor, the Administrative Agent and each other Lender
Party and, by its acceptance of the benefits of this Guaranty, each other
Secured Party, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lenders Parties and, by
their acceptance of the benefits of this Guaranty, the other Secured Parties
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

        (c)   Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

        SECTION 7.02.    Guaranty Absolute.    Each Guarantor guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Secured Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other the
Loan Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

        (a)   any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

        (b)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed

66

--------------------------------------------------------------------------------




Obligations resulting from the extension of additional credit to the Borrower,
any other Loan Party or any of their Subsidiaries or otherwise;

        (c)   any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

        (d)   any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

        (e)   any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;

        (f)    any failure of the Administrative Agent or any other Secured
Party to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party (each Guarantor waiving any duty on the part
of the Administrative Agent and each other Secured Party to disclose such
information);

        (g)   the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement (as hereinafter
defined) or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

        (h)   any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

        SECTION 7.03.    Waivers and Acknowledgments.    (a) Each Guarantor
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

        (b)   Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

        (c)   Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any other Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

        (d)   Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.

67

--------------------------------------------------------------------------------


        (e)   Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, any other Loan Party or any of their Subsidiaries now
or hereafter known by the Administrative Agent or such other Secured Party.

        (f)    Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

        SECTION 7.04.    Subrogation.    Each Guarantor hereby unconditionally
and irrevocably agrees not to exercise any rights that it may now have or
hereafter acquire against the Borrower, any other Loan Party or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of such Guarantor's Obligations under or in respect of this
Guaranty, this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, all Letters of Credit shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit, such amount shall be received and held in trust for the
benefit of the Secured Parties, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents. If (i) any
Guarantor shall make payment to any Secured Party of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Termination Date shall have occurred and (iv) all Letters of Credit
shall have expired or been terminated, the Administrative Agent and the other
Secured Parties will, at such Guarantor's request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

        SECTION 7.05.    Guaranty Supplements.    Upon the execution and
delivery by any Person of a Guaranty Supplement, (i) such Person shall be
referred to as an "Additional Guarantor" and shall become and be a Guarantor
hereunder, and each reference in this Agreement to a "Guarantor" or a "Loan
Party" shall also mean and be a reference to such Additional Guarantor, and each
reference in any other Loan Document to a "Guarantor" shall also mean and be a
reference to such Additional Guarantor, and (ii) each reference herein to "this
Agreement", "this Guaranty", "hereunder", "hereof" or words of like import
referring to this Agreement and this Guaranty, and each reference in any other
Loan Document to the "Loan Agreement", "Guaranty", "thereunder", "thereof" or
words of like import referring to this Agreement and this Guaranty, shall mean
and be a reference to this Agreement and this Guaranty as supplemented by such
Guaranty Supplement.

        SECTION 7.06.    Indemnification by Guarantors.    (a) Without
limitation on any other Obligations of any Guarantor or remedies of the
Administrative Agent or the Secured Parties under this Agreement, this Guaranty
or the other Loan Documents, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent, each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and

68

--------------------------------------------------------------------------------


advisors (each, an "Indemnified Party") from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

        (b)   Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

        SECTION 7.07.    Subordination.    (a) Each Guarantor hereby
subordinates any and all debts, liabilities and other Obligations owed to such
Guarantor by each other Loan Party (the "Subordinated Obligations") to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 7.07.

        (b)    Prohibited Payments, Etc.    Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

69

--------------------------------------------------------------------------------



        (c)    Prior Payment of Guaranteed Obligations.    In any proceeding
under any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees
that the Secured Parties shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding ("Post Petition Interest"))
before such Guarantor receives payment of any Subordinated Obligations.

        (d)    Turn-Over.    After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

        (e)    Administrative Agent Authorization.    After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

        SECTION 7.08.    Continuing Guaranty.    This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon the Guarantors, their successors and assigns and (c) inure to the
benefit of and be enforceable by the Administrative Agent and the other Secured
Parties and their successors, transferees and assigns.


ARTICLE VIII
THE AGENTS


        SECTION 8.01.    Authorization and Action; Appointment of Supplemental
Collateral Agents.    (a) Each Lender Party (in its capacities as a Lender, the
Swing Line Bank (if applicable) and as an Issuing Bank (if applicable) and on
behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Notes), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law. Each Agent agrees to give to each Lender Party prompt notice
of each notice given to it by the Borrower pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a syndication agent, documentation agent, senior manager,
joint lead arranger or joint book running manager, in such Person's capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Secured Party under any of such Loan Documents.

        (b)   Anything contained herein or in the Collateral Documents to the
contrary notwithstanding, the Collateral Agent may from time to time, when the
Collateral Agent deems it to be necessary,

70

--------------------------------------------------------------------------------


appoint one or more trustees, co-trustees, collateral co-agents or collateral
subagents (each, a "Supplemental Collateral Agent") with respect to all or any
part of the Collateral. In the event that the Collateral Agent so appoints any
Supplemental Collateral Agent with respect to any Collateral, (i) such
Supplemental Collateral Agent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent under the Collateral Documents with respect to such
Collateral; (ii) such Supplemental Collateral Agent shall be deemed to be an
"Agent" for purposes of this Agreement and the other Loan Documents, and the
provisions of Section 24 of the Primary Security Agreement, Section 20 of the
ARC Housing Security Agreement, this Article and Section 9.04 hereof that refer
to the Agents (or either of them) shall inure to the benefit of such
Supplemental Collateral Agent, and all references therein and in the other Loan
Documents to the Collateral Agent shall be deemed to be references to the
Collateral Agent and/or such Supplemental Collateral Agent, as the context may
require; and (iii) the term "Collateral Agent," when used herein or in any
applicable Collateral Document in relation to the Liens on or security interests
in such Collateral granted in favor of the Collateral Agent, and any rights,
powers, privileges, interests and remedies of the Collateral Agent with respect
to such Collateral, shall be deemed to include such Supplemental Collateral
Agent; provided, however, that no such Supplemental Collateral Agent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by the Collateral
Agent to more fully or certainly vest in and confirming to such Supplemental
Collateral Agent such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Collateral Agent. If any
Supplemental Collateral Agent, or successor thereto, shall die, become incapable
of acting, resign or be removed, all the rights, powers, privileges and duties
of such Supplemental Collateral Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Collateral Agent until the
appointment of a new Supplemental Collateral Agent. Without limiting the
generality of the foregoing, the Unit Collateral Agent shall constitute a
Supplemental Collateral Agent hereunder.

        SECTION 8.02.    Agents' Reliance, Etc.    Neither any Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent: (a) in the
case of the Administrative Agent, may treat the payee of any Note as the holder
thereof until the Administrative Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, or, in the case of any other
Agent, such Agent has received notice from the Administrative Agent that it has
received and accepted such Assignment and Acceptance, as provided in
Section 9.07; (b) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender Party and shall not be
responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

        SECTION 8.03.    CNAI and Affiliates.    With respect to its
Commitments, the Advances made by it and the Notes issued to it, CNAI shall have
the same rights and powers under the Loan Documents as

71

--------------------------------------------------------------------------------


any other Lender Party and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent; and the term "Lender Party" or
"Lender Parties" shall, unless otherwise expressly indicated, include CNAI in
its individual capacity. CNAI and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if CNAI were
not the Administrative Agent or the Collateral Agent and without any duty to
account therefor to the Lender Parties.

        SECTION 8.04.    Lender Party Credit Decision.    Each Lender Party
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

        SECTION 8.05.    Indemnification by Lender Parties.    (a) Each Lender
Party severally agrees to indemnify each Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party's ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the "Indemnified Costs"); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from any Agent's gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse each Agent
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

        (b)   Each Lender Party severally agrees to indemnify each Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party's ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank's gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

        (c)   For purposes of this Section 8.05, the Lender Parties' respective
ratable shares of any amount shall be determined, at any time, according to
their respective Revolving Credit Commitments at such time. The failure of any
Lender Party to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or such Issuing
Bank, as the case may be, for such

72

--------------------------------------------------------------------------------


other Lender Party's ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

        SECTION 8.06.    Successor Agents.    Any Agent may resign at any time
by giving 30 days' prior written notice thereof to the Lender Parties and the
Borrower and may be removed at any time with or without cause by the Required
Lenders; provided, however, that any removal of the Administrative Agent will
not be effective until it has been replaced as Collateral Agent and it (or its
Affiliate) has been replaced as an Issuing Bank and released from all
obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent, which
appointment shall, provided that no Default has occurred and is continuing, be
subject to the consent of the Borrower, such consent not to be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent's giving of notice of resignation or the Required Lenders'
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000 and which appointment
shall, provided that no Default has occurred and is continuing, be subject to
the consent of the Borrower, such consent not to be unreasonably withheld or
delayed. Upon the acceptance of any appointment as an Agent hereunder by a
successor Agent, and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent's resignation or removal
under this Section 8.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (i) the retiring Agent's
resignation or removal shall become effective, (ii) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Agent under the Loan Documents until such time, if any, as the Required
Lenders appoint a successor Agent as provided above. After any retiring Agent's
resignation or removal hereunder as an Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.


ARTICLE IX
MISCELLANEOUS


        SECTION 9.01.    Amendments, Etc.    (a) No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed (or, in the case of the
Collateral Documents, consented to) by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time: (i) waive any of the conditions specified in
Section 3.01 or, in the case of the Initial Extension of Credit, Section 3.02,
(ii) change the number of Lenders or the percentage of (x) the Commitments,
(y) the aggregate unpaid principal amount of the Advances or (z) the aggregate
Available Amount of outstanding Letters of Credit that, in each case, shall be
required for the Lenders or any of them to take any action hereunder,
(iii) release the Borrower with respect to the Obligations or reduce or limit
the obligations of any Guarantor under Article VII or release such Guarantor or
otherwise limit such Guarantor's liability with respect to the Guaranteed
Obligations, (iv) release any individual Manufactured Home Community comprising
a Borrowing Base Asset or all or substantially all of the Collateral, in each
case in any transaction or series of related

73

--------------------------------------------------------------------------------


transactions, or permit the creation, incurrence, assumption or existence of any
Lien on any individual Borrowing Base Asset or all or substantially all of the
Collateral, in each case in any transaction or series of related transactions,
to secure any Obligations other than Obligations owing to the Secured Parties
under the Loan Documents, (v) amend this Section 9.01, (vi) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(vii) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (viii) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or amend Section 2.06, (ix) limit the liability of any Loan Party
under any of the Loan Documents, or (x) amend, waive or permit any departure
from the provisions of Section 5.04 or the defined terms used in or related to
such Section; provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Bank or each Issuing Bank, as the
case may be, in addition to the Lenders required above to take such action,
affect the rights or obligations of the Swing Line Bank or of the Issuing Banks,
as the case may be, under this Agreement; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or the Collateral Agent under this Agreement or the other Loan Documents.

        (b)   In the event that any Lender (a "Non-Consenting Lender") shall
refuse to consent to a waiver or amendment to, or a departure from, the
provisions of this Agreement of the type described in clause (x) of
Section 9.01(a) that has been consented to by the Required Lenders, then the
Borrower shall have the right, upon written demand to such Non-Consenting Lender
and the Administrative Agent given within 30 days after the first date on which
such consent was solicited in writing from the Lenders by the Administrative
Agent (a "Consent Request Date"), to cause such Non-Consenting Lender to assign
its rights and obligations under this Agreement (including, without limitation,
its Commitment or Commitments, the Advances owing to it and the Note or Notes
held by it) to an Eligible Assignee designated by the Borrower and approved by
the Administrative Agent (such approval not to be unreasonably withheld) (a
"Replacement Lender"), provided that (i) as of such Consent Request Date, no
Event of Default shall have occurred and be continuing, and (ii) as of the date
of the Borrower's written demand to replace such Non-Consenting Lender, no
Default or Event of Default shall have occurred and be continuing other than a
Default or Event of Default that resulted solely from the subject matter of the
waiver or amendment for which such consent was being solicited from the Lenders
by the Administrative Agent. The Replacement Lender shall purchase such
interests of the Non-Consenting Lender and shall assume the rights and
obligations of the Non-Consenting Lender under this Agreement upon execution by
the Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 9.07. Any Lender that becomes a Non-Consenting Lender agrees that, upon
receipt of notice from the Borrower given in accordance with this
Section 9.01(b) and Section 9.07, it shall execute and deliver an Assignment and
Acceptance with a Replacement Lender as contemplated by this Section.

        SECTION 9.02.    Notices, Etc.    (a) All notices and other
communications provided for hereunder shall be either (x) in writing (including
telecopier or telegraphic communication) and mailed, telecopied, telegraphed or
delivered, (y) as and to the extent set forth in Section 9.02(b) and in the
proviso to this Section 9.02(a), in an electronic medium and delivered as set
forth in Section 9.02(b) or (z) as and to the extent expressly permitted in this
Agreement, transmitted by e-mail, provided that such e-mail shall in all cases
include an attachment (in PDF format or similar format) containing a legible
signature of the person providing such notice, if to the Borrower, at its
address at 600 Grant Street, Suite 900, Denver, Colorado 80203, Attention: John
G. Sprengle or, if applicable, at johns@arc-hs.com (and in the case of
transmission by e-mail, with a copy by e-mail to Scott L. Gesell, at
scottg@arc-hs.com and a copy by U.S. mail to the attention of John G. Sprengle
and Scott L. Gesell at 600 Grant Street, Suite 900, Denver, Colorado 80203); if
to any Initial Lender, at its Domestic Lending Office or, if applicable, at the
e-mail address specified opposite its name on Schedule I hereto (and in the case
of a transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender Party, at its Domestic Lending Office or, if
applicable, at the e-mail address specified in the Assignment and Acceptance
pursuant to which it became a Lender Party (and in the case of a transmission by
e-mail, with a copy by U.S. mail to its Domestic Lending Office); if to the
Initial

74

--------------------------------------------------------------------------------


Issuing Bank, at its address at Two Penns Way, New Castle, Delaware 19720,
Attention: Bank Loan Syndications Department, or, if applicable, at
dawnmarie.conover@citigroup.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to Two Penns Way, New Castle, Delaware 19720,
Attention: Bank Loan Syndications Department); and if to the Administrative
Agent or the Collateral Agent, at its address at Two Penns Way, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department, or, if applicable,
at dawnmarie.conover@citigroup.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to Two Penns Way, New Castle, Delaware 19720,
Attention: Bank Loan Syndications Department) or, as to the Borrower or any
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telecopied, telegraphed or e-mailed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by e-mail,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

        (b)   So long as CNAI is the Administrative Agent, materials required to
be delivered pursuant to Section 5.03(a), (b), (c) and (g) shall be delivered to
the Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lender Parties by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the Notes or any of the transactions contemplated hereby (collectively, the
"Communications") available to the Lender Parties by posting such notices on
Intralinks or a substantially similar electronic transmission system (the
"Platform"). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

        (c)   Each Lender Party agrees that notice to it (as provided in the
next sentence) (a "Notice") specifying that any Communications have been posted
to the Platform shall constitute effective delivery of such information,
documents or other materials to such Lender Party for purposes of this
Agreement, provided that if requested by any Lender Party, the Administrative
Agent shall deliver a copy of the Communications to such Lender Party by e-mail
or telecopier. Each Lender Party agrees (i) to notify the Administrative Agent
in writing of such Lender Party's e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender Party becomes a party to this Agreement (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender Party) and (ii) that any Notice may be
sent to such e-mail address.

        SECTION 9.03.    No Waiver; Remedies.    No failure on the part of any
Lender Party or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

        SECTION 9.04.    Costs and Expenses.    (a) Each Loan Party agrees
jointly and severally to pay on demand (i) all reasonable out-of-pocket costs
and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation,

75

--------------------------------------------------------------------------------


computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses, (B) the reasonable fees and expenses of counsel
for such Agent with respect thereto (including, without limitation, with respect
to reviewing and advising on matters required to be completed by the Loan
Parties on a post-closing basis), with respect to advising such Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors' rights generally and any proceeding ancillary
thereto and (C) the reasonable fees and expenses of counsel for such Agent with
respect to the preparation, execution, delivery and review of any documents and
instruments at any time delivered pursuant to Section 5.01(j)) and (ii) all
reasonable out-of-pocket costs and expenses of each Agent and each Lender Party
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of the Loan Documents, whether in any action, suit or
litigation, or any bankruptcy, insolvency or other similar proceeding affecting
creditors' rights generally (including, without limitation, the reasonable fees
and expenses of counsel for such Agent and each Lender Party with respect
thereto).

        (b)   Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party's gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against any Agent, any Lender Party or any of their Affiliates, or any
of their respective officers, directors, employees, agents and advisors, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Facilities, the actual or proposed
use of the proceeds of the Advances or the Letters of Credit, the Loan Documents
or any of the transactions contemplated by the Loan Documents.

        (c)   If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

76

--------------------------------------------------------------------------------


        (d)   If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by any Agent or any Lender Party, in its sole
discretion.

        (e)   Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in Sections
2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Loan Documents.

        SECTION 9.05.    Right of Set-off.    Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the Obligations of the Borrower or such
Loan Party now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured.
Each Agent and each Lender Party agrees promptly to notify the Borrower or such
Loan Party after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.

        SECTION 9.06.    Binding Effect.    This Agreement shall become
effective when it shall have been executed by the Borrower, each Guarantor named
on the signature pages hereto and each Agent and the Administrative Agent shall
have been notified by each Initial Lender and each Initial Issuing Bank that
such Initial Lender or such Initial Issuing Bank, as the case may be, has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Guarantors named on the signature pages hereto and each Agent and
each Lender Party and their respective successors and assigns, except that
neither the Borrower nor any other Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender Parties.

        SECTION 9.07.    Assignments and Participations.    (a) Each Lender may
and, if demanded by the Borrower in accordance with Section 9.01(b) upon at
least five Business Days' notice to such Lender and the Administrative Agent,
will assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of one or more of the Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender's rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 under each
Facility or an integral multiple of $1,000,000 in excess thereof (or such lesser
amount as shall be approved by the Administrative Agent and, so long as no
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower pursuant to Section 9.01(b) shall be arranged by the Borrower after
consultation with the Administrative Agent, shall be made to an Eligible
Assignee approved by the Administrative Agent (such approval not to be
unreasonably withheld) and shall be an assignment of all rights and obligations
of the assigning Lender

77

--------------------------------------------------------------------------------


under this Agreement, (v) no such assignments shall be permitted without the
consent of the Administrative Agent until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed and (vi) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes subject
to such assignment and, except if such assignment is being made by a Lender to
an Affiliate or Fund Affiliate of such Lender, a processing and recordation fee
of $3,500; provided, however, that for each such assignment made as a result of
a demand by the Borrower pursuant to Section 9.01(b), the Borrower shall pay to
the Administrative Agent the applicable processing and recordation fee.

        (b)   Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender's or Issuing Bank's rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

        (c)   By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be.

        (d)   The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the "Register"). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.

78

--------------------------------------------------------------------------------


        (e)   Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a new
Note to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it under each Facility pursuant to such Assignment and Acceptance
and, if any assigning Lender has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes, if any, shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A hereto.

        (f)    Each Issuing Bank may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) except in
the case of an assignment to a Person that immediately prior to such assignment
was an Issuing Bank or an assignment of all of an Issuing Bank's rights and
obligations under this Agreement, the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

        (g)   Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party's obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party's rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the Collateral and (vi) if, at the time of such
sale, such Lender Party was entitled to payments under Section 2.12(a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such participant on such date, provided that such participant
complies with the requirements of Section 2.12(e).

        (h)   Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender

79

--------------------------------------------------------------------------------


Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party.

        (i)    Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

        SECTION 9.08.    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

        SECTION 9.09.    No Liability of the Issuing Banks.    The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
any Issuing Bank nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank's willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank's
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

        SECTION 9.10.    Confidentiality.    Neither the Administrative Agent
nor any Lender Party shall disclose any Confidential Information to any Person
without the consent of the Borrower, other than (a) to such Administrative
Agent's or such Lender Party's Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible Assignees
and participants, and then only on a confidential basis, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, Federal or foreign authority or examiner regulating such Lender Party and
(d) to any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party.

80

--------------------------------------------------------------------------------

        SECTION 9.11.    Release of Collateral.    Upon the sale, lease,
transfer or other disposition of any item of Collateral of any Loan Party
(including, without limitation, as a result of the sale, in accordance with the
terms of the Loan Documents, of the Loan Party that owns such Collateral) in
accordance with the terms of the Loan Documents, the Collateral Agent will, at
the Borrower's expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Document in accordance with the terms of the Loan Documents.

        SECTION 9.12.    Patriot Act Notification.    Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the
"Patriot Act"), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. The Parent Guarantor and the Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

        SECTION 9.13.    Jurisdiction, Etc.    (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

        (b)   Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        SECTION 9.14.    Governing Law.    This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

        SECTION 9.15.    WAIVER OF JURY TRIAL.    EACH OF THE BORROWER, EACH
OTHER LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

[Balance of page intentionally left blank]

81

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

BORROWER:

    AFFORDABLE RESIDENTIAL COMMUNITIES LP
 
 
By:
 
AFFORDABLE RESIDENTIAL COMMUNITIES INC., its general partner
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
 
 
 
 
 

GUARANTORS:


 
 
 
 
 
 
 
 
 
AFFORDABLE RESIDENTIAL COMMUNITIES INC.

 

 

 

 

By

 

/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC BROKERAGE, L.L.C.
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC DEALERSHIP, INC.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ARC HOUSING GP LLC
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARCHC LLC
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC HOUSING LLC
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer              


--------------------------------------------------------------------------------


 
 
ARC HOUSINGTX LP
By: ARC HOUSING GP LLC, its general partner
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC III, L.L.C.
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC INSURANCE SERVICES, INC.
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC INSURANCE SERVICES, L.L.C.
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC MANAGEMENT SERVICES, INC.
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ARC PROPERTY MANAGEMENT, L.L.C.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Executive Vice President and Secretary
 
 
ARC REAL ESTATE HOLDINGS, LLC
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ARC REAL ESTATE SERVICES, L.L.C.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Secretary              


--------------------------------------------------------------------------------


 
 
ARC REAL ESTATE, LLC
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ARC TRS, INC.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ARCHOMESMART, L.L.C.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ARCMEZ3, L.L.C.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ARCMS, INC.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ENSPIRE FINANCE LLC
 
 
 
 
By
 
/s/  SCOTT D. JACKSON      

--------------------------------------------------------------------------------

Name: Scott D. Jackson
Title: Chief Executive Officer
 
 
ENSPIRE HOLDINGS LLC
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
ENSPIRE INSURANCE LLC
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary              


--------------------------------------------------------------------------------


 
 
WINDSTAR AVIATION CORP.
 
 
 
 
By
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President and Secretary
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, COLLATERAL AGENT, INITIAL ISSUING BANK, SWING LINE BANK
AND INITIAL LENDER:


 
 
 
 
 
 
 
 
 
CITICORP NORTH AMERICA, INC.

 

 

 

 

By

 

/s/  DAVID BOUTON      

--------------------------------------------------------------------------------

Name: David Bouton
Title: Vice President
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

INITIAL LENDERS:


 
 
 
 
 
 
 
 
 
MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

By

 

/s/  STEPHANIE VALLILLO      

--------------------------------------------------------------------------------

Name: Stephanie Vallillo
Title: Vice President
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
BANK ONE, NA

 

 

 

 

By

 

/s/  ANGELA L. KLEIMAN      

--------------------------------------------------------------------------------

Name: Angela L. Kleiman
Title: Director
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH

 

 

 

 

By

 

/s/  KARL M. STUDER      

--------------------------------------------------------------------------------

Name: Karl M. Studer
Title: Director

 

 

 

 

By

 

/s/  CASSANDRA DROOGAN      

--------------------------------------------------------------------------------

Name: Cassandra Droogan
Title: Associate
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
MORGAN STANLEY MORTGAGE CAPITAL INC.

 

 

 

 

By

 

/s/  STEVEN STERN      

--------------------------------------------------------------------------------

Name: Steven Stern
Title: Vice President
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
UBS LOAN FINANCE LLC

 

 

 

 

By

 

/s/  JUAN ZUNIGA      

--------------------------------------------------------------------------------

Name: Juan Zuniga
Title: Associate Director

 

 

 

 

By

 

/s/  JOSELIN FERNANDES      

--------------------------------------------------------------------------------

Name: Joselin Fernandes
Title: Associate Director
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By

 

/s/  DAVID HOAGLAND      

--------------------------------------------------------------------------------

Name: David Hoagland
Title: Vice President
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By

 

/s/  CHERYL F. VAN KLOMPENBERG      

--------------------------------------------------------------------------------

Name: Cheryl F. Van Klompenberg
Title: Assistant Vice President
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES


Name of Initial
Lender/ Initial
Issuing Bank


--------------------------------------------------------------------------------

  Revolving Credit
Commitment

--------------------------------------------------------------------------------

  Letter of Credit
Commitment

--------------------------------------------------------------------------------

  Swing Line
Commitment

--------------------------------------------------------------------------------

  Domestic Lending Office

--------------------------------------------------------------------------------

  Eurodollar Lending Office

--------------------------------------------------------------------------------


Citicorp North America, Inc.
 
$
29,761,904
 
$
5,000,000
 
$
1,000,000
 
2 Penns Way, Suite 200
New Castle, DE 19720
Attn: Dawnmarie Conover
Tel: 302-894-6047
Fax: 302-994-0849
E-mail: Dawnmarie. conover@citigroup.com
 
2 Penns Way, Suite 200
New Castle, DE 9720
Attn: Dawnmarie Conover
Tel: 302-894-6047
Fax: 302-994-0849
E-mail: Dawnmarie. conover@citigroup.com
Merrill Lynch Capital Corporation
 
$
29,761,904
 
 
—
 
 
—
 
4 World Financial
Centers, 16th Floor
New York, NY 10080
Attn: Eve Lam
Tel: 212-449-6187
Fax: 212-738-1719
E-mail: Eve_Lam @ml.com
 
4 World Financial
Centers, 16th Floor
New York, NY 10080
Attn: Eve Lam
Tel: 212-449-6187
Fax: 212-738-1719
E-mail: Eve_Lam @ml.com
Bank One, NA
 
$
15,000,000
 
 
—
 
 
—
 
One Bank One Plaza,
Suite IL1-0315
Chicago, IL 60670
Attn: Jose Rodriguez
Tel: 312-325-7071
Fax: 312-325-7101
E-mail: jose_l_rodriguez
@bankone.com
 
One Bank One Plaza,
Suite IL1-0315
Chicago, IL 60670
Attn: Jose Rodriguez
Tel: 312-325-7071
Fax: 312-325-7101
E-mail: jose_l_rodriguez
@bankone.com
Credit Suisse First Boston, acting through its Cayman Islands Branch
 
$
10,119,048
 
 
—
 
 
—
 
One Madison Avenue
New York, NY10010
Attn: Ed Markowski
Tel: 212-538-3380
Fax: 212-538-6851
E-mail: edwards.markowski
@csfb.com
 
One Madison Avenue
New York, NY10010
Attn: Ed Markowski
Tel: 212-538-3380
Fax: 212-538-6851
E-mail: edwards.markowski
@csfb.com
Morgan Stanley Mortgage Capital Inc.
 
$
10,119,048
 
 
—
 
 
—
 
1633 Broadway, 25th Floor
New York, NY 10019
Attn: Kevin Hyland
Tel: 212-537-1799
Fax: 212-507-4950
E-mail: kevin.hyland
@morganstanley.com
 
1633 Broadway, 25th Floor
New York, NY 10019
Attn: Kevin Hyland
Tel: 212-537-1799
Fax: 212-507-4950
E-mail: kevin.hyland
@morganstanley.com
UBS Loan Finance LLC
 
$
10,119,048
 
 
—
 
 
—
 
677 Washington Blvd., 6th Floor
Stamford, CT 06901
Attn: Deborah Porter
Tel: 203-719-6391
Fax: 203-719-4176
E-mail: deborah.porter@ubs.com
 
677 Washington Blvd., 6th Floor
Stamford, CT 06901
Attn: Deborah Porter
Tel: 203-719-6391
Fax: 203-719-4176
E-mail: deborah.porter@ubs.com                            

--------------------------------------------------------------------------------


Wachovia Bank, National Association
 
$
10,119,048
 
 
—
 
 
—
 
201 S. College St., CP9, NC1183
Charlotte, NC 28288
Attn: Shharon Gibson
Tel: 704-715-760
Fax: 704-715-0094
E-mail: sharon.gibson1
@wachovia.com
 
201 S. College St., CP9, NC1183
Charlotte, NC 28288
Attn: Sharon Gibson
Tel: 704-715-7608
Fax: 704-715-0094
E-mail: sharon.gibson1
@wachovia.com
KeyBank National Association
 
$
10,000,000
 
 
—
 
 
—
 
127 Public Square, 8th Fl.
Cleveland, OH 44114
Attn: Audrey Pishnery
Tel: 216-689-5756
Fax: 216-689-4721
E-mail: audrey_pishnery
@keybank.com
 
127 Public Square, 8th Fl.
Cleveland, OH 44114
Attn: Audrey Pishnery
Tel: 216-689-5756
Fax: 216-689-4721
E-mail: audrey_pishnery
@keybank.com  
Total
 
$
125,000,000
 
$
5,000,000
 
$
1,000,000
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


$125,000,000 CREDIT AGREEMENT Dated as of February 18, 2004 among AFFORDABLE
RESIDENTIAL COMMUNITIES LP, as Borrower, AFFORDABLE RESIDENTIAL COMMUNITIES
INC., as Parent Guarantor, THE SUBSIDIARY GUARANTORS NAMED HEREIN, as Subsidiary
Guarantors, THE INITIAL LENDERS, INITIAL ISSUING BANK AND SWING LINE BANK NAMED
HEREIN, as Initial Lenders, Initial Issuing Bank and Swing Line Bank CITICORP
NORTH AMERICA, INC., as Administrative Agent and as Collateral Agent, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent, BANK ONE, NA,
as Documentation Agent, and CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and Joint Book
Running Managers
TABLE OF CONTENTS
CREDIT AGREEMENT
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V COVENANTS OF THE LOAN PARTIES
ARTICLE VI EVENTS OF DEFAULT
ARTICLE VII GUARANTY
ARTICLE VIII THE AGENTS
ARTICLE IX MISCELLANEOUS
SCHEDULE I COMMITMENTS AND APPLICABLE LENDING OFFICES
